Exhibit 10.1

JOINT VENTURE AGREEMENT

This Joint Venture Agreement (“Agreement”) is entered into as of March 30, 2012
(the “Effective Date”), by and among, Bunge Global Innovation, LLC, a Delaware
limited liability company, with a place of business at 50 Main Street, White
Plains, NY 10606 (“BGI”), Bunge Coöperatief UA, a Dutch cooperative, with a
principal place of business at Weena 320, 3012 NJ, Rotterdam, The Netherlands
(“Bunge Netherlands”), and Bunge Açúcar Bioenergia Ltda., a Brazilian limitada,
with a principal place of business at Av. Maria Coelho Aguiar, 215, Bloco A, 5th
floor, São Paulo/SP, Brazil (“Bunge Brazil”, together with BGI, Bunge
Netherlands and its Affiliates, collectively, the “Bunge Group”); Solazyme,
Inc., a Delaware company with a principal place of business at 225 Gateway
Boulevard, South San Francisco, CA 94080 (“Solazyme, Inc.”) and Solazyme Brasil
Óleos Renováveis e Bioprodutos Ltda., a Brazilian limitada with a principal
place of business at Avenida Pierre Simon de Laplace, 751 – Campinas/SP, CEP
13063-32, Brazil (“Solazyme Brazil”, together with Solazyme, Inc. and its
Affiliates, collectively, the “Solazyme Group”); and Solazyme Bunge Renewable
Oils Coöperatief U.A., a Dutch cooperative, with a principal place of business
at 225 Gateway Boulevard, South San Francisco, CA 94080 (the “Company”) and
Solazyme Bunge Produtos Renováveis Ltda., a Brazilian limitada with a principal
place of business at Fazenda Moema, without number, Zona Rural, Orindiúva, São
Paulo, 15480-000, Brazil (“SB Oils”, together with the Company, the “JV
Companies”), and Solazyme Bunge Renewable Oils II Coöperatief U.A., a Dutch
cooperative, with a principal place of business at 225 Gateway Boulevard, South
San Francisco, CA 94080 (the “SBO Holdco”).

W I T N E S S E T H:

WHEREAS, the Bunge Group is a global processor of soybeans, rapeseed, canola,
sunflower seeds, corn, wheat, sugar cane and other agricultural commodities used
to make products and ingredients with numerous applications;

WHEREAS, the Solazyme Group is engaged in the renewable oil and bioproducts
business, with expertise and intellectual property in the area of the use of
microbes as biocatalysts for converting carbon sources into lipids in
non-photosynthetic processes;

WHEREAS, certain members of the Bunge Group have access to feedstock, such as
sugar cane, that could be useful in conjunction with the Solazyme Group’s
microbial biotechnology to develop and commercialize Products manufactured in
the Manufacturing Territory for use in the Field in the Use Territory;

WHEREAS, Solazyme, Inc. and BGI intend to engage in joint research and
development to explore the feasibility of the production of lipid rich biomass
from Brazilian sugar cane feedstock;

WHEREAS, on the date hereof, certain members of the Solazyme Group and certain
members of the Bunge Group shall enter into this Agreement and certain ancillary
agreements to establish, through the JV Companies, a joint venture to construct
a production facility (the “Initial Plant”), operate the Initial Plant and
produce Products in the Manufacturing Territory for use in the Field in the Use
Territory (the “Joint Venture”); and

 

1



--------------------------------------------------------------------------------

WHEREAS, subject to the terms and conditions set forth herein, the Parties wish
to enter into the Joint Venture and this Agreement to set forth certain
agreements amongst the Parties in connection with the JV Companies and the
operation of the Joint Venture.

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, do hereby agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

1.1 Defined Terms. Capitalized terms used in this Agreement shall have the
meanings specified herein or in Exhibit A.

1.2 Interpretation. Whenever the context requires, any pronoun shall include the
corresponding masculine, feminine and neuter forms. Terms defined in the
singular shall have the same meanings when used in the plural and vice versa.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” References to statutes or regulations
include all statutory or regulatory provisions consolidating, amending or
replacing the statute or regulation referred to herein. All references to
“Party” and “Parties” shall be deemed references to parties to this Agreement.
Except as specifically otherwise provided in this Agreement, a reference to an
Article, Section or Exhibit is a reference to an Article, Section or Exhibit of
this Agreement, and the terms “hereof,” “herein,” and other like terms refer to
this Agreement as a whole, including the Exhibits. The term “or” is used in its
inclusive sense (“and/or”). The terms “Dollars” and “$” shall mean United States
Dollars. The terms “Reais” and “R$” shall mean Brazilian Reais. The term “MT”
shall mean metric tonnes. In the event of a conflict between any provision of
the articles of association of the Company and any provision of this Agreement,
each Party agrees to cause the provision of the articles of association of the
Company to be amended to conform to the relevant provision of this Agreement to
the fullest extent permitted by Applicable Law.

1.3 Headings. The division of this Agreement into Articles and Sections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement.

ARTICLE 2

GENERAL PROVISIONS

2.1 Formation of the Joint Venture. The Bunge Group and the Solazyme Group
desire to form the Joint Venture to combine certain capital, technological
expertise and Technology of the Solazyme Group with certain capital,
manufacturing expertise and access to feedstock of the Bunge Group in order to
develop and manufacture Products in the Manufacturing Territory for use in the
Field in the Use Territory. In anticipation of the formation of the Joint
Venture, the Bunge Group has obtained control of SB Oils to conduct the
Brazilian operations of the Joint Venture. The Company is being formed
concurrently with the establishment of the Joint Venture to (i) conduct the
non-Brazil operations of the Joint Venture and (ii) own substantially all of the
equity interests of SB Oils.

 

   2   

CONFIDENTIAL



--------------------------------------------------------------------------------

2.2 Purpose of the Joint Venture. The Joint Venture is being established for the
purpose of:

(a) Manufacturing Products in the Manufacturing Territory for use in the Field
in the Use Territory, including the distribution, sales, marketing and support
of Products in and only for use in the Field in the Use Territory (the
“Business”); and

(b) Engaging in such other business as the equity holders of the Company may
determine. The terms of any exclusive relationship or non-compete that may be
applicable to any such other business shall be as mutually agreed among the
equity holders of the Company at the time of their approval of entry into such
other business. The Articles of Association of SB Oils shall also be amended if
and when the quotaholders decide that the Company and SB Oils should engage in
other businesses.

2.3 Name. The Business shall be conducted under the name “Solazyme Bunge
Renewable Oils” and such other names as the Board may from time to time
determine to be necessary or advisable.

2.4 Places of Business of the Joint Venture. The principal place of business of
the Company shall be 225 Gateway Boulevard, South San Francisco, CA 94080, or
such other place as the Board may from time to time determine. The principal
place of business of SB Oils shall be the City of Orindiúva, State of São Paulo,
Brazil, or such other place as SB Oils Officers may from time to time determine.
The JV Companies may have such offices as their respective governing boards may
from time to time deem necessary or advisable.

2.5 No Liability to Third Parties. The debts, obligations and liabilities of
either JV Company, whether arising in contract, tort or otherwise, shall be
solely the debts, obligations and liabilities of such JV Company, and no other
Party shall be obligated for any such debt, obligation or liability of such JV
Company solely by reason of being a party to this Agreement or an equity holder
of a JV Company.

2.6 Intent. It is the intent of the Parties that the Company be operated in a
manner consistent with its treatment as a partnership for U.S. federal and state
income tax purposes and SB Oils be operated in a manner consistent with its
treatment as a partnership or a disregarded entity for U.S. federal and state
income tax purposes. The JV Companies shall each take all appropriate actions to
ensure that the JV Companies and any of their subsidiaries shall be treated as
partnerships or disregarded entities for U.S. federal and state income tax
purposes, including the making of available tax elections. No election may be
made to treat the JV Companies or any of their subsidiaries as a corporation for
U.S. federal or state income tax purposes without the written consent of
Solazyme, Inc. and BGI. It is also the intent of the Parties that neither JV
Company be operated or treated as a “partnership” for purposes of section 303 of
the United States Bankruptcy Code, or for any purposes other than tax purposes.
None of the Parties, including the JV Companies, shall take any action
inconsistent with the express intent of the Parties as set forth in this
Section 2.6.

 

   3    CONFIDENTIAL



--------------------------------------------------------------------------------

2.7 Title to Property. All real and personal property owned by a JV Company
shall be owned by such JV Company, and no Party shall have any direct ownership
interest in such property, and each Party’s respective interest in the JV
Companies, if any, shall be personal property for all purposes. Except as
otherwise provided in this Agreement, each JV Company shall hold all of its real
and personal property in its own name and not in the name of any other Party.

ARTICLE 3

PERCENTAGE INTERESTS; TRANSFER AND INCORPORATION ACTIVITIES

3.1 Transfer of Equity Interests of SB Oils.

(a) To SBO Holdco. As soon as practicable after the Effective Date, in exchange
for one (1) Real, Bunge Brazil or its Affiliate shall transfer to SBO Holdco one
percent (1%) of the equity interests of SB Oils.

(b) To the Company. As soon as practicable after the Effective Date, in exchange
for ninety-nine (99) Reais, Bunge Brazil or its Affiliate shall transfer to the
Company ninety-nine percent (99%) of the equity interests of SB Oils.

3.2 Ownership of the Company. Immediately prior to the Effective Date, Bunge
Netherlands and Solazyme, Inc. formed the Company and hereby capitalize it as
set forth in Article 4. The initial percentage ownership interest of each Party
in the Company (“Percentage Interest”) as a result of such capitalization will
be as follows:

(a) Solazyme, Inc. – 50.1%; and

(b) Bunge Netherlands – 49.9%.

3.3 Ownership of SB Oils. The initial percentage ownership interests of SB Oils
will be as follows (after taking into account the transfers set forth in
Section 3.1):

(a) The Company – 99%; and

(b) SBO Holdco – 1%.

3.4 Ownership of SBO Holdco. The Company shall own one hundred percent (100%) of
the ownership interests of SBO Holdco.

3.5 Additional Members of the Joint Venture. Other than pursuant to transfers
complying with the restrictions of Article 12 or Section 20.5(a), the Joint
Venture shall not be expanded to include any additional members without the
prior written consent of (a) BGI, to the extent that members of the Bunge Group
own, collectively, a Percentage Interest of at least ten percent (10%) at the
applicable time and (b) Solazyme, Inc., to the extent that members of the
Solazyme Group own, collectively, a Percentage Interest of at least ten percent
(10%) at the applicable time.

 

   4    CONFIDENTIAL



--------------------------------------------------------------------------------

3.6 Transfer Activities. As soon as practicable after the Effective Date, Bunge
Netherlands and Solazyme, Inc. shall perform, or cause to be performed, all acts
necessary for the transfer of the quotas of SB Oils, including the following:

(a) An amendment to the Articles of Association of SB Oils in the form set forth
in Attachment 1, which contemplates the transfers described in Section 3.1, and
approving the adoption of such amended Articles of Association and the election
of the SB Oils Officers to be elected as of such time; and

(b) The respective quotaholders shall subscribe and pay in cash for their
respective quotas acquired, as described herein.

3.7 Necessary Actions. The Parties hereby undertake to execute and deliver all
other instruments and documents, as well as to carry out all other necessary
actions that may be required, to grant full effectiveness to all necessary acts
for the incorporation of the Company and transfer of the quotas of SB Oils.
Following the incorporation of the Company, the Parties shall, and shall cause
the Company and SB Oils to, perform all acts reasonably deemed necessary for the
achievement of the purpose of the Joint Venture as described herein.

ARTICLE 4

CAPITAL CONTRIBUTIONS AND CERTAIN FINANCIAL TERMS

4.1 Capital Contributions. The Parties hereby agree to make the following
contributions, payments and commitments (collectively, “Capital Contributions”)
to the JV Companies:

(a) In consideration of a fifty and one-tenth percent (50.1%) initial Percentage
Interest in the Company to be issued to Solazyme, Inc., the Solazyme Group shall
contribute the following assets to the JV Companies:

(i) Solazyme, Inc. commits to contribute to the Company Thirty-Six Million Two
Hundred Fifty Thousand and One Dollars ($36,250,001) (the “Initial Solazyme
Equity Commitment”), to be drawn-down as provided in Section 4.2;

(ii) After the Company has fully drawn the Initial Equity Commitments, Solazyme,
Inc. commits to contribute to the Company fifty percent (50%) of the capital
expenses incurred by the Company to fund SB Oils’ construction of the Initial
Plant, up to a maximum of Thirty-Six Million Two Hundred Fifty Thousand and One
Dollars ($36,250,001) (the “Additional Solazyme Equity Commitment”) or such
further amount as shall be agreed to in writing by Solazyme, Inc., to be
drawn-down as provided in Section 4.3;

(iii) Solazyme Inc. will contribute to the Company all rights, title and
interest of the Solazyme Group in the FEED Engineering Technology and the
Preliminary Activities Work Product, including assignment of all related
contract rights held by the Solazyme Group;

 

   5    CONFIDENTIAL



--------------------------------------------------------------------------------

(iv) Solazyme Inc. will cause the applicable members of the Solazyme Group to
enter into the other JV Agreements to which they are a party.

(b) In consideration of a forty-nine and nine tenths percent (49.9%) initial
Percentage Interest in the Company to be issued to Bunge Netherlands, the Bunge
Group shall contribute the following assets to the JV Companies:

(i) Bunge Netherlands commits to contribute to the Company Thirty-Six Million
Two Hundred Forty-Nine Thousand Nine Hundred Ninety-Nine Dollars ($36,249,999)
(the “Initial Bunge Equity Commitment”, and together with the Initial Solazyme
Equity Commitment, the “Initial Equity Commitments”), to be drawn-down as
provided in Section 4.2;

(ii) After the Company has fully drawn the Initial Equity Commitments, Bunge
Netherlands commits to contribute to the Company fifty percent (50%) of the
capital expenses incurred by the Company to fund SB Oils’ construction of the
Initial Plant, up to a maximum of Thirty-Six Million Two Hundred Forty-Nine
Thousand Nine Hundred Ninety-Nine Dollars ($36,249,999) (the “Additional Bunge
Equity Commitment” , and together with the Initial Solazyme Equity Commitment,
the “Additional Equity Commitments”), or such further amount as shall be agreed
to in writing by Bunge Netherlands, to be drawn-down as provided in Section 4.3;

(iii) BGI will contribute to the Company all rights, title and interest of the
Bunge Group in the Preliminary Activities Work Product; and

(iv) BGI will cause the applicable members of the Bunge Group to enter into the
other JV Agreements to which they are a party.

4.2 Draw-Down of Initial Equity Commitments. The Company shall draw against the
Initial Equity Commitments pro rata based on the amounts of the Initial Equity
Commitments, from Solazyme, Inc. and Bunge Netherlands as needed to fund SB
Oils’ construction of the Initial Plant. No more than the Initial Equity
Commitments shall be drawn-down by the Company during 2012, with any remaining
Initial Equity Commitments drawn-down in 2013 or future years. The schedule of
draw-downs shall be in accordance with the project plan and initial budget set
forth in Exhibit B, as such schedule may be modified from time-to-time by
Solazyme, Inc. and BGI. Individual draw-downs shall be for amounts not less than
One Million Dollars ($1,000,000) and Solazyme, Inc. and Bunge Netherlands shall
receive written notice of the draw-downs together with payment instructions not
less than five (5) Business Days in advance of the draw-down due date.

4.3 Draw-Down of Additional Equity Commitments. The Company shall initially draw
against the Additional Equity Commitments equally (50%/50%) from Solazyme, Inc.
and Bunge Netherlands as needed to fund SB Oils’ construction of the Initial
Plant. If the Percentage Interests of the Parties change from the initial
Percentage Interests set forth in Section 3.2, all draws against the Additional
Equity Commitments thereafter shall be pro rata in accordance with the
Percentage Interests of the Parties. None of the Additional Equity Commitments
shall be drawn-down by the Company until after December 31, 2012. The

 

   6    CONFIDENTIAL



--------------------------------------------------------------------------------

schedule of draw-downs shall be in accordance with the project plan and initial
budget set forth in Exhibit B, as such schedule may be modified from
time-to-time by the Board. Individual draw-downs shall be for amounts not less
than One Million Dollars ($1,000,000) and Solazyme, Inc. and Bunge Netherlands
shall receive written notice of the draw-downs together with payment
instructions not less than five (5) Business Days in advance of the draw-down
due date.

4.4 SB Oils Financing; Reduction of Equity Commitments. SB Oils shall seek Third
Party financing that may be secured against SB Oils’ non-Technology assets in
order to fund a portion of the costs of construction of the Initial Plant.
Members of the Bunge Group shall not unreasonably withhold support for such
Third Party financing (including through their nominees to the Board), including
that they shall not withhold support for such Third Party financing on the basis
of interest rate or customary lending terms offered by BNDES (including
reasonable parental guarantees; provided, however, that the aggregate amount of
guarantees to be made by the Bunge Group to BNDES, together with equity
commitments to the Company by members of the Bunge Group, shall not exceed the
aggregate commitments made by the Bunge Group in Section 4.1(b)(i) and (ii)). To
the extent that SB Oils obtains such financing, the Initial Equity Commitments
and Additional Equity Commitments will be reduced, pro rata, for each of
Solazyme, Inc. and Bunge Netherlands, by the amount of such financing.

4.5 Failure to Fund Equity Commitments. If a Party does not fund all or any
portion of a call for equity (a “Capital Call”) by the due date specified in a
draw-down notice properly delivered in accordance with either Section 4.2, 4.3
or 8.5, the non-funding Party (either Bunge Netherlands or Solazyme, Inc.) shall
be provided with a notice of deficiency and shall have ten (10) Business Days to
fund the deficient portion of its Capital Call. If the non-funding Party fails
to pay the deficient portion of the Capital Call within such ten (10) Business
Day period, then the other Party (to the extent that such other Party has fully
funded its Capital Call) shall have the opportunity to fund the deficient
portion of the non-funding Party’s Capital Call and if it does so, the Parties’
respective Percentage Interests shall be adjusted to reflect the funding Party’s
increased capital contribution. If neither Party funds the deficient portion of
a Capital Call, the respective Percentage Interests of the Parties shall be
adjusted to reflect the unequal Capital Contributions. The adjustment of the
Percentage Interests due to the failure to make equal Capital Contributions
under this Article 4 shall be made on the basis of the total cash contributions
(including cash obtained from the financing described in Section 4.4) made by
each Party to the Company. Exhibit C provides an example of how this adjustment
is calculated.

4.6 No Interest on or Right to Withdraw Equity Contributions. No interest shall
be paid on any equity contribution to a JV Company or on the balance in any
capital account of a JV Company. No Party shall have the right to withdraw its
equity contributions or to demand or receive a return of its equity
contribution.

4.7 Working Capital Financing Commitment. The Bunge Group shall provide
financing for working capital for the JV Companies substantially on the terms
set forth in Exhibit F. Each of the Parties shall use reasonably commercial
efforts to, as soon as practicable after the Effective Date, enter into
definitive agreements relating to the provision of such working capital
substantially on the terms set forth in Exhibit F.

 

   7    CONFIDENTIAL



--------------------------------------------------------------------------------

4.8 Cash Distributions and SB Oils Allocations.

(a) Cash distributions from SB Oils related to distributions of profits or
return of capital, and allocations of profits and losses of SB Oils shall be
made solely to the Company. Unless determined otherwise by the quotaholders of
SB Oils, cash distributions for a Fiscal Year shall be made in arrears in an
amount equal to Free Cash Flow for such Fiscal Year less Reasonable Reserves;
provided, however, that no such distributions will be made at any time that any
amounts are outstanding under the Startup Facility contemplated in Exhibit F,
except for distributions from SB Oils to the Company for the sole purpose of
making repayments under Facility B contemplated in Exhibit F. Such distributions
shall be made within ten (10) Business Days of the finalization of SB Oils
financial statements for such Fiscal Year.

(b) Cash distributions from the Company related to distributions of profits or
return of capital shall be made in accordance with the Percentage Interests of
the Parties except as otherwise provided in this Section 4.8. Unless determined
otherwise by the Board, cash distributions for a Fiscal Year shall be made in
arrears in an amount equal to Free Cash Flow for such Fiscal Year less
Reasonable Reserves; provided, however, that no such distributions will be made
at any time that any amounts are outstanding under the Facility B contemplated
in Exhibit F. Such distributions shall be made within ten (10) Business Days of
the finalization of the Company’s financial statements for such Fiscal Year.

(c) Free Cash Flow from the Company (on a consolidated basis including the
operations of SB Oils) shall be split in accordance with Percentage Interests of
the Parties for distributions up to * per year. Until *, to the extent that the
Free Cash Flow from the Company (on a consolidated basis including the
operations of SB Oils) is greater than * per year (such year running from
April 1 to March 31), the excess above * shall be distributed * to Solazyme,
Inc. (or to any Affiliate that is its successor) and * to Bunge Netherlands (or
to any Affiliate that is its successor). After *, all Free Cash Flow from the
Company shall be split in accordance with the Percentage Interests of the
Parties.

(d) If the Percentage Interests of the Parties at the time of distribution
pursuant to Section 4.8(c) has changed from the Percentage Interests of the
Parties on the Effective Date, the * split provided in Section 4.8(c) shall be
adjusted as set forth in Exhibit C.

(e) Notwithstanding Sections 4.8(a) and (b), within forty-five (45) calendar
days after the end of each of the first three (3) quarters of each Tax Year, SB
Oils shall distribute to the Company, and the Company shall then distribute to
each Member (the “Estimated Tax Distributions”), an amount of cash equal to the
highest Estimated Tax Distribution Amount of any Member for such quarter. Within
ninety (90) calendar days after the end of each Tax Year, SB Oils shall
distribute to the Company, and the Company shall then distribute to each Member
(the “Annual Tax Distribution” and together with the Estimated Tax
Distributions, the “Tax Distributions”) an amount of cash equal to the greatest
number for any Member calculated as follows: (i) such Member’s Annual Tax
Distribution Amount for such Tax Year minus (ii) the sum of such Member’s
Estimated Tax Distributions for such Tax Year. Tax Distributions to a Member
shall be treated as an advance of, and shall reduce the amount of, the
distributions otherwise payable to such Member pursuant to Section 4.8(a) and
(b).

 

8

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(f) The Company is authorized to withhold from distributions (or with respect to
allocations) to the Members and to pay over to any U.S. federal, state, local or
Dutch or foreign government any amounts that it reasonably determines may be
required to be so withheld pursuant to the Code or any provisions of any other
U.S. federal, state, local or Dutch or foreign law. All amounts withheld
pursuant to the Code or any provision of any state, local or Dutch or foreign
tax law with respect to any allocation or distribution to any Member shall be
treated as amounts distributed to such Member for all purposes under this
Agreement.

4.9 Financial Consolidation. It is the intention of the Parties that Solazyme
consolidate the financial results of the Company and SB Oils with the financial
results of Solazyme. The Parties each agree to provide reasonable accommodations
to enable Solazyme to consolidate the financial results of the Company and SB
Oils with the financial results of Solazyme to the extent allowable under United
States generally accepted accounting principles (“U.S. GAAP”).

ARTICLE 5

TAX MATTERS

5.1 Capital Accounts.

(a) The Company shall maintain a separate Capital Account for the Members
according to the rules of Treasury Regulation Section 1.704-1(b)(2)(iv).
Determinations regarding the fair market value of property contributed to or
distributed by the Company shall, solely for purposes of maintaining Capital
Accounts, be made by the Tax Matters Partner. In the event the Tax Matters
Partner shall determine that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto, are computed in order to
comply with Regulations under Code Section 704, the Tax Matters Partner may make
such modification as appropriate.

(b) For purposes of computing the amount of any item of Company income, gain,
loss or deduction to be allocated to the Capital Accounts pursuant to this
Article 5, the determination, recognition and classification of any such item
shall be the same as its determination, recognition and classification for U.S.
federal income tax purposes (including any method of depreciation, cost recovery
or amortization used for this purpose), provided that:

(i) The computation of all items of income, gain, loss and deduction shall
include those items described in Code Section 705(a)(1)(B) or Code
Section 705(a)(2)(B) and Treasury Regulation Section 1.704-1(b)(2)(iv)(i),
without regard to the fact that such items are not includable in gross income or
are not deductible for U.S. federal income tax purposes.

(ii) If the Book Value of any Company asset is adjusted pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such asset.

 

   9    CONFIDENTIAL



--------------------------------------------------------------------------------

(iii) Items of income, gain, loss or deduction attributable to the disposition
of any Company asset having a Book Value that differs from its adjusted basis
for tax purposes shall be computed by reference to the Book Value of such asset.

(iv) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Sections 732(d), 734(b) or 743(b) is required, pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).

(v) If Company assets are distributed to the Members in kind, such distributions
shall be treated as sales of such assets for cash at their respective fair
market values.

(vi) If the Book Value of any Company asset differs from its adjusted basis for
tax purposes as of the beginning of any Fiscal Year or other period, then in
lieu of the depreciation, amortization and other cost recovery deductions taken
into account with respect to such asset in computing the Company’s taxable
income or loss for such Fiscal Year or other period, there shall be taken into
account with respect to such asset an amount that bears the same ratio to such
beginning Book Value as the U.S. federal income tax depreciation, amortization
or other cost recovery deduction for such Fiscal Year or other period bears to
such beginning adjusted tax basis (unless the adjusted tax basis is equal to
zero, in which event the amount of depreciation, amortization or other cost
recovery that will be taken into account shall be determined under any
reasonable method selected by the Tax Matters Partner).

(c) Upon a transfer of interests in the Company, the transferee shall succeed to
the Capital Account and other rights to distributions of the transferor.

5.2 Adjustment of Book Value of Company Assets. The Company may (at the
discretion of the Tax Matters Partner) adjust the Book Value of each of the
Company’s assets to equal such asset’s gross fair market value (as determined by
the Tax Matters Partner) upon the occurrence of any of the events described in
Treasury Regulation Section 1.704-1(b)(2)(iv)(f).

5.3 Allocations. Except as otherwise provided in this Section 5.3 and in
Section 5.4, items of Company income, gain, loss or deduction for any Fiscal
Year shall be allocated among the Members in such a manner that, as of the end
of such Fiscal Year, the Capital Account of each Member (increased by the amount
of partnership minimum gain and partner nonrecourse debt minimum gain that would
be charged back to such Member as determined pursuant to Treasury Regulation
Section 1.704-2 in connection with the deemed asset sale described below) shall
as nearly as possible be equal to the amount that would be distributed to such
Member if the Company were to (i) liquidate the assets of the Company for an
amount equal to their Book Value, (ii) satisfy all of the debts, liabilities and
obligations of the Company for their book value and (i) distribute the remaining
proceeds in accordance with Section 18.1.

 

   10    CONFIDENTIAL



--------------------------------------------------------------------------------

5.4 Special Allocations.

(a) Notwithstanding any other provision of this Article 5, if there is a net
decrease in “partnership minimum gain” or “partner nonrecourse debt minimum
gain” (as defined in applicable Regulations under Code Section 704) for any
Fiscal Year, then items of income and gain for such year (and, if necessary,
subsequent years) shall be specially allocated among the Members in accordance
with requirements of Treasury Regulation Sections 1.704-2(f) and (i). This
Section is intended to comply with the “minimum gain chargeback” requirements of
such Regulations and shall be interpreted consistently therewith.

(b) If any Member unexpectedly receives any adjustments, allocations or
distributions described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
(5) or (6), items of income and gain shall be specially allocated to such Member
in accordance with the requirements of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d). This Section is intended to comply with the
“qualified income offset” provision of such Regulations and shall be interpreted
consistent therewith.

(c) If and to the extent that the allocation of any “nonrecourse deductions”
(within the meaning of Treasury Regulation Section 1.704-2(b)(1)) for any Fiscal
Year would not otherwise satisfy the requirements of Treasury Regulation
Section 1.704-2(e), then such nonrecourse deductions shall be specially
allocated among the Members in proportion to their Percentage Interests or as
otherwise required by Regulations under Code Section 704.

(d) The allocations set forth in this Section 5.4 (the “Regulatory Allocations”)
are intended to comply with certain requirements of Treasury Regulation
Section 1.704-1(b). The Regulatory Allocations may not be consistent with the
manner in which the Members intend to allocate income, gains, losses and
deductions of the Company or make Company distributions. Accordingly,
notwithstanding the other provisions of this Article 5, but subject to the
Regulatory Allocations, income, gains, losses and deductions shall be allocated
among the Members so as to eliminate the effect of the Regulatory Allocations
and thereby cause the respective Capital Accounts of the Members to be in the
amounts (or as close thereto as possible) they would have been if income, gains,
losses and deductions had been allocated without reference to the Regulatory
Allocations.

5.5 Tax Allocations.

(a) Except as provided in Sections 5.5(b) and (c), the income, gains, losses and
deductions of the Company will be allocated, for U.S. federal, state and local
income tax purposes, among the Members in accordance with the allocation of such
income, gains, losses and deductions among the Members for computing their
Capital Accounts.

(b) Items of Company taxable income, gain, loss and deduction with respect to
any property contributed to the capital of the Company shall be allocated among
the Members in accordance with Code Section 704(c) so as to take account of any
variation between the adjusted basis of such property to the Company for U.S.
federal income tax purposes and its Book Value. Any elections or other decisions
relating to such allocation shall be made by the Tax Matters Partner.

 

   11    CONFIDENTIAL



--------------------------------------------------------------------------------

(c) If the Book Value of any Company asset is adjusted pursuant to the
requirements of Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or (f),
subsequent allocations of items of taxable income, gain, loss and deduction with
respect to such asset shall take account of any variation between the adjusted
basis of such asset for U.S. federal income tax purposes and its Book Value in
the same manner as under Code Section 704(c). Any elections or other decisions
relating to such allocation shall be made by the Tax Matters Partner.

(d) Allocations of tax credits, tax credit recapture and any items related
thereto shall be allocated to the Members according to their interests in such
items as determined by the Tax Matters Partner taking into account the
principles of Treasury Regulation Section 1.704-1(b)(4)(ii).

(e) Allocations pursuant to Section 5.5 are solely for purposes of U.S. federal,
state and local taxes and shall not affect, or in any way be taken into account
in computing, any Member’s Capital Account or share of distributions or other
Company items pursuant to any provision of this Agreement.

5.6 No Obligation to Restore. Notwithstanding anything to the contrary in this
Agreement, no Member shall have any obligation to make any capital contributions
for the purpose of eliminating or diminishing a negative Capital Account balance
and a negative Capital Account balance shall not be considered a liability owed
by such Member to the Company or to any other person for any purpose whatsoever.

ARTICLE 6

MANAGEMENT OF THE JOINT VENTURE

6.1 Management. The management and control of the business and affairs of SB
Oils shall be vested with the four officers of SB Oils specifically named in
Section 6.8 (the “SB Oils Officers”). The management and control of the business
and affairs of the Company shall be vested with its managing directors (the
“Board”), who shall also monitor and manage the Joint Venture, whether directly,
or through its influence with personnel associated with the Company and SB Oils.

6.2 The Board. The Board shall initially be comprised of four managing
directors, of which two will be nominated by BGI and two will be nominated by
Solazyme, Inc. Each managing director may be removed at any time by the Party
nominating such managing director, after which such Party shall nominate a new
managing director. Solazyme, Inc. and Bunge Netherlands agree to cause the
Company to appoint (and remove) managing directors as set forth above. The BGI
nominees (and any one of them if only one of them is participating in a vote of
the Board) may vote an interest equal to the aggregate Percentage Interests held
by the Bunge Group at the time of any vote of the Board. The Solazyme, Inc.
nominees (and any one of them if only one of them is participating in a vote of
the Board) may vote an interest equal to the aggregate Percentage Interests held
by the Solazyme Group at the time of any vote of the Board. Any other nominee on
the Board may vote an interest equal to the aggregate Percentage Interests held
by the Person that appointed such nominee to serve on the Board at the time of
any vote of the Board.

 

   12    CONFIDENTIAL



--------------------------------------------------------------------------------

6.3 Meetings of the Board. The Board shall meet at least quarterly, or more
frequently as mutually agreed by BGI and Solazyme, Inc. at locations agreed by
BGI and Solazyme, Inc. Upon advance written consent of BGI and Solazyme, Inc.,
other representatives of a Party may attend Board meetings as non-voting
observers. Managing directors and a Party’s non-voting observers may participate
in any such meeting in person, by telephone, or by video conference. The Parties
shall agree upon which Party will prepare the minutes of a particular meeting at
such meeting. The assigned Party shall prepare minutes for such meeting in
advance of the next Board meeting and the Board shall review, revise if
necessary, and approve such minutes at such next Board meeting.

6.4 Decision Making. Subject to Section 6.5, decisions of the Board shall be
made only by an aggregate vote of at least fifty-one percent (51%) of all
outstanding Percentage Interests, as voted at a meeting of the Board; provided,
however, that at least one (1) nominee of BGI and at least one (1) nominee of
Solazyme, Inc. must be present at such meeting to constitute a quorum at a
meeting at which action may be taken or resolved. Any action required or
permitted to be taken at any meeting of the Board may be taken without a meeting
if at least one (1) representative appointed by BGI and at least one
(1) representative appointed by Solazyme, Inc. consent thereto in writing, and
such writing is filed with the minutes of the proceedings of the Board. In the
event the Board is unable to resolve an issue, it may be referred by any Party
to the senior most executive for the relevant business unit of Solazyme, Inc.
and BGI, who shall meet to discuss and attempt to resolve the matter within
thirty (30) days of the referral. If such executives cannot resolve the matter
within the thirty (30) day period (as it may be extended upon mutual consent of
the executives), the matter shall be resolved in accordance with Article 19. To
the extent a decision is not reached as a result of the discussions and
mediation contemplated by Article 19, the Board will be deemed not to have
authorized the matter that was subject to the dispute resolution in Article 19
and the Company and its Affiliates shall not take the actions that were proposed
to be approved by the dispute resolution pursuant to Article 19.

6.5 Actions Requiring Supermajority Approvals. The actions listed in Subsections
(a) or (b) of this Section 6.5 will require approval or authorization at a
quotaholders meeting in which the Company exercises its voting rights as a
quotaholder based on a decision of the Board as contemplated by Section 6.4 and
the rest of this Section 6.5. The Company shall not take, or approve SB Oils
taking, any of the following actions without the affirmative prior approval of
at least the following aggregate supermajorities of all outstanding Percentage
Interests, as voted either (i) in a written consent signed by all managing
directors then in office, (ii) at a meeting of the equity holders of the Company
or (iii) at a meeting of the Board:

(a) An affirmative vote of seventy-five percent (75%) of all outstanding
Percentage Interests:

(i) attempt to amend, restate or revoke the Deed of Incorporation of the Company
or the Articles of Association of SB Oils;

(ii) carry on any business other than as provided in Sections 2.2(a) and 2.2(b);

 

   13    CONFIDENTIAL



--------------------------------------------------------------------------------

(iii) enter into, amend or renew any agreement with a Party or any of its
Affiliates, including any Project Plan (as provided in the Development
Agreements) or Statement of Work (as provided in the Administrative Services
Agreements);

(iv) issue any Capital Call (including pursuant to Section 8.5(c)(iii)), other
than a Capital Call scheduled in the project plan and initial budget set forth
in Exhibit B, as it may be adjusted from time-to-time by the mutual consent of
Solazyme, Inc. and BGI;

(v) make any contribution of capital or assets to any other Person or purchase
or acquire a beneficial interest in any other Person;

(vi) sell or agree to sell, mortgage, pledge, encumber, transfer, or dispose of
any asset or group of assets of the Company or SB Oils (other than products or
byproducts manufactured by a Plant), whether in a single transaction or series
of related transactions, where the total value of the asset or group of assets
exceeds Five Hundred Thousand Dollars ($500,000), as calculated at the time of
the proposed approval;

(vii) effect any merger, merger of shares, consolidation, demerger, split-up,
spin-off, capital reduction, share/quotas exchange or similar transaction
involving any of the JV Companies;

(viii) purchase or otherwise acquire, or agree to purchase or otherwise acquire,
all or substantially all of the assets of any other Person;

(ix) except among the Parties pursuant to the JV Agreements, sell or assign any
JV Company Technology, or grant any license to any JV Company Technology, other
than to conduct research or development on behalf of a JV Company, or licenses
coincident with sales or licenses of Products;

(x) issue any additional equity interest in a JV Company, reclassify any
existing equity interest in a JV Company, recapitalize a JV Company, issue
options, warrants or other rights to purchase any equity interest in a JV
Company, or amend or vary any rights attached to any equity interest in a JV
Company;

(xi) authorize the transfer of any equity interest in a JV Company, other than
in accordance with Section 8.3, 9.1 or Article 12;

(xii) adopt any plan of liquidation or dissolution or file a petition in
bankruptcy, judicial reorganization (recuperação judicial) or out-of-court
reorganization (recuperação extra judicial) under Applicable Law that relates to
the arrangement and administration of the rights of creditors, or admit or fail
to deny any material allegations of a petition in bankruptcy or consent to or
acquiesce in the relief therein requested; or

(xiii) take any action in violation of the terms of this Agreement, or amend or
waive compliance with any provision of this Agreement.

 

   14    CONFIDENTIAL



--------------------------------------------------------------------------------

(b) An affirmative vote of sixty percent (60%) of all outstanding Percentage
Interests:

(i) adopt or amend the Business Plan or an Annual Budget;

(ii) determine the amount or timing of any dividends or distributions from
either JV Company, other than as set forth in Section 4.8 and Article 5;

(iii) create, incur, assume or permit to exist any indebtedness except
indebtedness incurred (i) in the ordinary course of business or (ii) to the
extent consistent with this Agreement, the Business Plan or applicable Annual
Budget for the current Fiscal Year;

(iv) create, incur, assume or permit to exist, directly or indirectly, any lien
or other encumbrance upon any property, now owned or hereafter acquired, other
than incidental liens or liens to secure indebtedness authorized pursuant to
Section 6.5(b)(iii) or 4.4;

(v) guarantee or otherwise in any way become or be responsible for obligations
or indebtedness of any other Person, whether by agreement to purchase the
indebtedness of any other Person, by agreement for the furnishing of funds to
any other Person for the purchase of goods, supplies or services, or by way of
stock purchase, capital contribution, advance or loan for the purpose of paying
or discharging indebtedness of any other Person, in all cases except to either
of the JV Companies by the other JV Company;

(vi) make or permit to exist any loan to any Person (except to either of the JV
Companies by the other JV Company), other than advances for travel and the like
made to officers and employees in the ordinary course of business;

(vii) incorporate, liquidate, acquire or transfer any legal entity;

(viii) purchase or otherwise acquire, or agree to purchase or otherwise acquire,
any asset or group of assets, in a single transaction or series of related
transactions, the total aggregate value of which asset or group of assets
exceeds Two Hundred Fifty Thousand Dollars ($250,000), as calculated at the time
of the proposed approval (except in accordance with the then-current Business
Plan or Annual Budget, and except for purchases of feedstock or other raw
materials needed for the production of Products at a Plant);

(ix) purchase, sell or lease (as lessor or lessee), any real property other than
incidental leases in the ordinary course of business;

(x) enter into any joint venture, strategic alliance, development agreement or
other similar transaction with any other Person;

(xi) enter into any contract except in accordance with the then-current Business
Plan or Annual Budget (or the project plan and initial budget set forth in
Exhibit

 

   15    CONFIDENTIAL



--------------------------------------------------------------------------------

B) and except for contracts requiring payments to be made by a JV Company (or
two or more related contracts if, when aggregated together, requiring payments
to be made) in any twelve (12) month period of less than One Million Dollars
($1,000,000), as calculated at the time of the proposed approval;

(xii) adopt or change a significant non-U.S. tax or accounting practice or
principle of a JV Company, or make any significant non-U.S. tax or accounting
election by a JV Company;

(xiii) select an external auditor, attorney, accountant or financial advisor;

(xiv) institute any legal action in the name of a JV Company that (i) involves a
claim or claims for monetary damages in excess of One Hundred Thousand Dollars
($100,000), as calculated at the time of the proposed approval, (ii) involves a
claim or claims against any governmental entity in excess of One Hundred
Thousand Dollars ($100,000), as calculated at the time of the proposed approval,
(iii) involves any claims raising antitrust issues, or (iv) involves a request
for injunctive relief other than in the ordinary course of business; or

(xv) settle or abandon, on the part of a JV Company, any legal action that is in
the name of a JV Company or directly affects a JV Company that (i) involves a
claim or claims for monetary damages in excess of One Hundred Thousand Dollars
($100,000), as calculated at the time of the proposed approval, (ii) involves a
claim or claims by or against any governmental entity in excess of One Hundred
Thousand Dollars ($100,000), as calculated at the time of the proposed approval,
(iii) involves any claims raising antitrust issues, or (iv) involves a request
for injunctive relief other than in the ordinary course of business.

6.6 Committees. The Board shall have the power to set up committees as it deems
necessary or useful in order to facilitate the conduct of the Business by the JV
Companies; provided, however, that any action of any such committee shall comply
with the provisions of this Agreement that relate to actions of the Board.

6.7 Deadlock. In the event that any vote of the Board results in a Deadlock,
except as otherwise expressly provided in this Agreement, such Deadlock shall be
resolved pursuant to the dispute resolution procedures set forth in Article 19.

6.8 SB Oils Officers.

(a) Number and Designation. SB Oils shall have four (4) natural Persons,
resident in Brazil, exercising the functions of the positions of General
Manager, Chief Financial Officer, Commercial Manager and Plant Manager. The
General Manager may appoint such other officers or agents as s/he deems
necessary for the operation and management of SB Oils, with such powers, rights,
duties and responsibilities as may be determined by the General Manager, subject
to the approval of the quotaholders of SB Oils. Any natural Person so appointed
shall comply with all Brazilian requirements including meeting the necessary
visa and residency requirements.

 

   16    CONFIDENTIAL



--------------------------------------------------------------------------------

(b) General Manager. The General Manager of SB Oils shall be the principal
executive officer of SB Oils and the Company, and shall have the
responsibilities, duties, powers, authority and obligations ordinarily exercised
by the chief executive officer of a company. The General Manager shall report
directly to the Board. So long as Solazyme, Inc. has a Percentage Interest of at
least 50.1%, Solazyme, Inc. shall have the right to cause the Company to cause
SB Oils to appoint the General Manager identified by Solazyme, Inc., subject to
prior written approval from BGI, such approval not to be unreasonably withheld
or conditioned. The General Manager of the Company shall otherwise be appointed
by the Board. The General Manager of SB Oils shall otherwise be appointed by the
Company, by means of a decision of the Board, which shall cause the Company to
approve this appointment at a quotaholders’ meeting of SB Oils.

(c) Chief Financial Officer. The Chief Financial Officer of SB Oils shall be the
principal financial officer of SB Oils and the Company, and shall have the
responsibilities, duties, powers, authority and obligations ordinarily exercised
by the chief financial officer of a company. The Chief Financial Officer shall
report directly to the General Manager. So long as Bunge Netherlands has a
Percentage Interest of at least 49.9%, Bunge Netherlands shall have the right to
cause the Company to cause SB Oils to appoint the Chief Financial Officer
identified by BGI, subject to prior written approval from Solazyme, Inc., such
approval not to be unreasonably withheld or conditioned. The Chief Financial
Officer of the Company shall otherwise be appointed by the Board. The Chief
Financial Officer of SB Oils shall otherwise be appointed by the Company, by
means of a decision of the Board, which shall cause the Company to approve this
appointment at a quotaholders’ meeting of SB Oils.

(d) Commercial Manager. The Commercial Manager of SB Oils shall be the principal
sales and marketing officer of SB Oils and the Company, and shall have the
responsibilities, duties, powers, authority and obligations ordinarily exercised
by the chief sales and marketing officer of a company. The Commercial Manager
shall report directly to the General Manager. So long as Solazyme, Inc. has a
Percentage Interest of at least 50.1%, Solazyme, Inc. shall have the right to
cause the Company to cause SB Oils to appoint the Commercial Manager identified
by Solazyme, Inc., subject to prior written approval from BGI, such approval not
to be unreasonably withheld or conditioned. The Commercial Manager shall
otherwise be appointed pursuant to the following process: the General Manager
shall select a panel of three (3) final candidates and shall present such
candidates to the Board, which shall then have the right to select and appoint
the final Commercial Manager from such panel and shall cause the Company to
approve this election at a quotaholders’ meeting of SB Oils.

(e) Plant Manager. The Plant Manager of SB Oils shall be the manager of the
Initial Plant, and shall have the responsibilities, duties, powers, authority
and obligations ordinarily exercised by a plant manager. The Plant Manager shall
report directly to the General Manager. So long as Bunge Netherlands has a
Percentage Interest of at least 49.9%, Bunge Netherlands shall have the right to
cause the Company to cause SB Oils to appoint the Plant Manager identified by
BGI, subject to prior written approval from Solazyme, Inc., such approval not to
be unreasonably withheld or conditioned. The Plant Manager shall otherwise be
appointed pursuant to the following process: the General Manager shall select a
panel of three (3) final candidates and shall present such candidates to the
Board, which shall then have the right to select and appoint the final Plant
Manager from such panel and shall cause the Company to approve this election at
a quotaholders’ meeting of SB Oils.

 

   17    CONFIDENTIAL



--------------------------------------------------------------------------------

(f) Authority and Duties. Unless prohibited by the Board, an officer may
delegate some or all of the duties and powers of his or her position to other
Persons. An officer who delegates the duties or powers of his or her office
remains subject to the standard of conduct for an officer with respect to the
discharge of all duties and powers so delegated. In all cases, the officers of
the JV Companies shall report to, and be supervised by, the General Manager, or,
with the approval of the General Manager, another officer.

(g) Removal. Subject to the terms of any applicable employment agreement, the
Party that caused the Company to cause SB Oils to appoint the General Manager,
the Chief Financial Officer, the Commercial Manager or the Plant Manager (as
applicable) may cause the Company to cause SB Oils to remove such SB Oils
Officer at any time, with or without cause. In any case an SB Oils Officer may
also be removed for willful misconduct, for gross negligence or for a knowing
violation of law, as determined by the Company.

6.9 Employees. The JV Companies shall hire such employees as the officers of SB
Oils determine for SB Oils and the Board determines for the Company. Solazyme,
Inc. and BGI are expected and encouraged to make recommendations through their
respective Board members for key management positions of the JV Companies (“Key
Managers”). Key Managers shall work full-time for the JV Companies and shall
report, directly or indirectly, to the General Manager of the respective entity.
Key Managers drawn from the Solazyme Group or the Bunge Group shall either
(i) cease their employment with such Party and be employed directly by the
Company or SB Oils, or (ii) be seconded for one hundred percent (100%) of their
business time by such Party to the Company or SB Oils; provided, however, that
during the start-up phase of the Company, SB Oils or the Initial Plant, or in
such other special cases as may be determined by the Board in its discretion,
individuals may be seconded to the Company or SB Oils by a Party for less than
one hundred percent (100%) of their business time. Key Managers who are seconded
to a JV Company by a Party (“Secondees”) shall continue to be compensated by the
seconding Party and shall retain, to the extent practicable, all employment
benefits from such Party (including applicable insurance coverage, retirement
payments and stock options); provided, however, that the seconding Party shall
be reimbursed by the Company or SB Oils for the Direct Employee Costs of such
Secondees, proportional to the business time such Key Managers have devoted to
the JV Companies.

ARTICLE 7

OPERATIONS

7.1 Collaboration and Support; Administrative Services.

(a) The intent of the Parties is that the JV Companies ultimately shall be
capable of functioning independently of the Parties. Notwithstanding the
foregoing, however, the Parties acknowledge and agree that the success of the JV
Companies may rely upon significant and collaborative support and assistance
from the Parties, particularly during the start-up phase, and the Parties agree
to act in good faith and to cooperate reasonably in pursuit of the success of
the Joint Venture, the JV Companies and the Business.

 

   18    CONFIDENTIAL



--------------------------------------------------------------------------------

(b) In order to contain costs and leverage the infrastructure and expertise of
the Bunge Group and the Solazyme Group, particularly during the start-up phase,
the Parties are entering into the Administrative Services Agreements, pursuant
to which members of the Bunge Group and the Solazyme Group shall make available
or provide, at rates as agreed by the Parties, certain facilities (including
offices and laboratories) and services (including information technology and
accounting services) (collectively, “Administrative Services”), in each case as
the Board determine to be necessary and appropriate. The Parties contemplate
that such Administrative Services shall be phased out over time.

7.2 Research and Development. Either or both of the JV Companies shall define
and implement a research and development (“R&D”) program across areas of
activity identified by the Board as necessary for the development of Products
and the Business. The JV Companies shall determine and direct the R&D program,
and over time may develop independent R&D capabilities, facilities and teams;
provided, however, that during the start-up phase, the Parties contemplate that
the JV Companies shall substantially leverage and utilize the combined R&D
capabilities of the Solazyme Group and the Bunge Group as described herein and
in the other JV Agreements.

7.3 Marketing, Sales and Distribution. The JV Companies shall determine the
approach to marketing, sales and distribution of Products in the Field in the
Use Territory. The Parties currently contemplate that the JV Companies will
build a direct sales force but if the JV Companies decide not to build a direct
sales force, then the JV Companies may utilize the established sales forces and
networks of the Bunge Group, or sales personnel of the Solazyme Group, on terms
to be negotiated between such Party and the applicable JV Company; provided,
however, that the ultimate decision of whether to utilize a Party’s sales force
and network shall be made by the Board.

7.4 Utility Supply. BGI agrees that the Bunge Group shall provide certain inputs
to the Joint Venture, pursuant to the Utility Supply Agreement and the Lease,
including, but not limited to: (i) the plot of Land where the Initial Plant will
be located, as described in Section 7.5, (ii) water and steam;
(iii) electricity, (iv) treatment of effluents, and (v) certain administrative
services in relation to the operation of the Company (as provided in
Section 7.1(b)).

7.5 Manufacturing and Supply. SB Oils shall be responsible for determining and
establishing an optimal manufacturing platform for Products suitable to meet the
short- and long-term production needs of the Business; provided, however, that
it is understood and agreed that the Solazyme Group and the Bunge Group shall be
responsible for providing substantial expertise, resources and facilities to SB
Oils with respect to such manufacturing efforts. The Parties contemplate and
agree that the scale-up of the manufacturing platform shall begin with the
construction of the Initial Plant as further described in Article 8.

 

   19    CONFIDENTIAL



--------------------------------------------------------------------------------

7.6 Land Rights.

(a) The Initial Plant will be located at a rural area as described in Attachment
2, to be detached from a larger property named Fazenda Moema, located at the
Municipality of Orindiuva, registered under certificate of record No. 7,544 of
the Real Estate Registry of Paulo Faria (the “Land”). The Land shall be acquired
from Sociedade Energética Orindiuva I Ltda. by SB Oils or Bunge Group, as the
case may be, by means of a commitment of purchase and sale (Compromisso de
Compra e Venda) (“Commitment for Purchase and Sale”) conditioned on obtaining
the necessary governmental approvals.

(b) The Parties shall use their best efforts to cause Sociedade Energética
Orindiuva I Ltda. (the owner of the land) to also grant SB Oils a public deed of
usufruct (usufruto) or surface rights (direito de superfície) or other in rem or
contractual right agreed by the Parties over the Land in order to secure to SB
Oils the possession and right to build on the Land for at least twenty
(20) years during the time in which all approvals for the actual acquisition of
the Land have not yet been granted (“In Rem Right”). The Parties shall use their
best efforts to cause any such In Rem Right to be executed as soon as
practicable after the Effective Date, and registered with the competent Real
Estate Registry within one (1) year of the Effective Date.

(c) The Parties shall use their best efforts to negotiate and take all necessary
measures to (i) have the Commitment for Purchase and Sale registered with the
Real Estate Registry, including the prior georreferencing of the Land according
to Law No. 10,267/2001, within six (6) months of the Effective Date; and
(ii) obtain all necessary governmental approvals pursuant to Law No. 5,709/71
for the effective transfer of ownership over the Land to SB Oils by means of the
competent registered public deed of purchase and sale.

7.7 Costs. For the avoidance of doubt, the costs of operating the JV Companies,
including the R&D program and other costs of developing and producing Products,
shall be borne solely by the JV Companies and no other Party shall be liable for
any obligations of or to the JV Companies with respect to such costs except to
the extent provided by this Agreement, by another JV Agreement or in another
writing signed by such Party.

7.8 Power Supply. The Company, SB Oils and the other Parties, as appropriate,
shall work together to duly obtain the approval of the electricity company
securing the power supply necessary for the Initial Plant to operate, if
necessary.

7.9 Adoption of Business Plan and Annual Budget.

(a) Initial Project Plan and Budget. The initial project plan and budget is set
forth in Exhibit B. The project plan and budget provide the general operating
parameters for the Company and SB Oils for the time period from and after the
Effective Date through the approval of the Initial Business Plan and Annual
Budget.

(b) Initial Business Plan and Annual Budget. Within ninety (90) days of the
Effective Date, the Parties shall draft and approve a Business Plan (the
“Initial Business Plan”) for the initial three (3) Fiscal Years of the Joint
Venture (including 2012) and an Annual Budget (the “Initial Annual Budget”) for
2012.

 

   20    CONFIDENTIAL



--------------------------------------------------------------------------------

(c) Submission of Proposed Annual Plans. Commencing with respect to the Annual
Budget for 2013, not less than sixty (60) days prior to the end of the preceding
calendar year, management of SB Oils and the Company shall prepare and deliver
to the Board a proposed Annual Budget for the immediately following calendar
year. Commencing with respect to calendar year 2014, not less than sixty
(60) days prior to the end of every third calendar year, management of SB Oils
and the Company shall prepare and deliver to the Board a proposed Business Plan
for the immediately following three (3) calendar years.

(d) Adoption of Annual Budget and Business Plan. The proposed Annual Budget and
Business Plan for the Joint Venture shall be adopted, modified or rejected by
the Board not less than thirty (30) days prior to the end of the calendar year
preceding the applicable year of the Annual Budget, or the first calendar year
of the Business Plan (as applicable), subject to extension by action of the
Board, and the plans so adopted by the Board at a meeting duly called and held
within such time period shall be the Annual Budget and the Business Plan for the
Company for such calendar year.

(e) Failure to Adopt Annual Budget or Business Plan. In the event that the Board
fails to approve an Annual Budget or Business Plan within the time period
prescribed therefore (or any extension thereof approved by the Board), then:

(i) the Annual Budget for such calendar year shall be the Annual Budget for the
immediately preceding calendar year, except that all items of expense shall be
increased by ten percent (10%); and

(ii) with respect to the Business Plan for such calendar year, Section 6.7 shall
apply.

7.10 Information Rights.

(a) Solazyme, Inc. (or a designated representative) and BGI (or a designated
representative) shall be given access to the records (financial, accounting,
legal or of any other nature) of the JV Companies during normal business hours
and upon reasonable advance notice.

(b) Members of the Bunge Group (collectively) and the Solazyme Group
(collectively) shall each be entitled, once per year and at the sole cost and
expense of such group, to audit the books and records of the Company and SB
Oils. Each of the Bunge Group and the Solazyme Group agree to co-ordinate such
audits in order to minimize the expense and distraction of such audits to the
Company, SB Oils and the other Parties.

7.11 Technology Security. The Company shall cause SB Oils to appoint a
technology officer (recommended by Solazyme, Inc.) at SB Oils who shall, in
consultation with Solazyme, Inc. and Bunge Brazil (subject to the consent of
Bunge Brazil and Solazyme, Inc.), determine, establish, implement and audit
appropriate security procedures regarding Technology used or developed by the JV
Companies, including (i) rules regarding visitation to SB Oils’ facilities,
(ii) confidentiality documentation requirements and (iii) Technology access
procedures and policies, including regarding the transfer of Microbes used or
developed by or on behalf of the JV Companies.

 

   21    CONFIDENTIAL



--------------------------------------------------------------------------------

7.12 Insurance.

(a) The JV Companies shall secure and maintain in full force and effect
throughout the Term, insurance coverage commensurate with their respective
businesses, including (if applicable): (i) commercial general liability,
(ii) property, including business interruption, with all risks perils, or broad
named risks, (iii) vehicle, (iv) crime, (v) employers’ liability, (vi) workers’
compensation insurance (or its equivalent) in the amount required by the laws of
the jurisdiction in which its employees are located (or if no such insurance is
otherwise required, in amounts commensurate with its business), (vii) marine and
in-transit, (viii) director and officer, and (ix) such other insurance that is
reasonable and customary for the business carried on by the applicable JV
Company. Coverage shall provide full replacement value of the Plant(s) and all
JV Company-owned and leased equipment. From time to time upon request of a
Party, the applicable JV Company shall furnish to the requesting Party evidence
of compliance with such insurance requirements and the payment of any related
coverage premiums. On an annual basis each JV Company shall provide to Solazyme,
Inc. an English version summary of its insurance.

(b) On an annual basis, or when requested by a Party, the Board shall discuss
and review the current insurance coverage and/or the need for any additional
insurance in respect of the assets or business of the JV Companies.

7.13 Risk Management. Within one (1) year of the Effective Date the SB Oils
Officers shall prepare a risk management policy for SB Oils in regard to the
purchase of Feedstock, including its policies and practices for hedging
purchases. Such policy shall be reviewed by the Board and implemented by SB Oils
if and as agreed by the Board.

ARTICLE 8

MANUFACTURING FOR THE JOINT VENTURE COMPANY

8.1 Initial Plant. Subject to the terms and conditions of this Agreement, the
Parties shall cause the Company to fund SB Oils to build the Initial Plant.

(a) Capacity. The Initial Plant shall have an annual rated capacity to produce
at least 100,000 MT of triglyceride oil, from approximately 300,000 MT of
fermentable sugars from sugar cane.

(b) Ownership. The Initial Plant shall be owned by SB Oils.

(c) Initial Plant Operations. The Initial Plant will be operated by SB Oils.

8.2 Permits. The Parties agree to use commercially reasonable efforts to help SB
Oils in connection with the licensing and granting of permits on behalf of SB
Oils for construction and operation of the Initial Plant as promptly as
possible.

 

   22    CONFIDENTIAL



--------------------------------------------------------------------------------

8.3 Construction Delay.

(a) The Parties intend that SB Oils will have the Initial Plant operational by
*. If Mechanical Completion of the Initial Plant has not been accomplished by *
due to an act or omission of a member of the Bunge Group, then within forty-five
(45) days of *, Solazyme, Inc. may send a notice (such notice or the notice
contemplated by the next sentence being a “Section 8.3(a) Notice”) to BGI. If
Mechanical Completion of the Initial Plant has not been accomplished by * other
than due to an act or omission of a member of the Bunge Group, or if a force
majeure event causes the construction of the Initial Plant to be substantially
halted for at least *, then within forty-five (45) days after the triggering
event (either *, or * of substantial halt to construction), (i) BGI may send a
Section 8.3(a) Notice to Solazyme, Inc. and if BGI does not send a timely
Section 8.3(a) Notice, (ii) Solazyme, Inc. may, within thirty (30) days of the
end of such 45-day notice period, send to BGI a notice (a “Section 8.3(a)(ii)
Notice”) that it elects to terminate this Agreement and the Company will be
dissolved, subject to BGI’s rights under Section 8.3(d).

(b) Within forty-five (45) days after sending or receiving a Section 8.3(a)
Notice, Solazyme, Inc. may send a notice (a “Section 8.3(b) Notice”) to BGI that
states that Solazyme, Inc. (or another member of the Solazyme Group) intends to
continue to build the Initial Plant on its own (or with Third Parties). If
Solazyme fails to send a Section 8.3(b) Notice within such 45-day period, then
Solazyme, Inc. will have no further rights pursuant to this Section 8.3 and the
Company will be dissolved, subject to BGI’s rights under Section 8.3(d).

(c) If Solazyme, Inc. timely delivers a Section 8.3(b) Notice to BGI, then for
thirty (30) days after delivery of the Section 8.3(b) Notice Solazyme, Inc. and
BGI shall negotiate the terms of purchase by Solazyme, Inc. (or its designee),
at fair market value, of Bunge Netherlands’ Percentage Interest in the Company.
If the parties reach mutual agreement on such terms, Solazyme, Inc. (or its
designee) shall purchase Bunge Netherland’s Percentage Interest in the Company
as agreed. If the parties do not reach agreement by the end of the 30-day
negotiation period, Solazyme, Inc. shall cause an appraisal of Bunge
Netherlands’ Percentage Interest in the Company to be conducted to determine its
fair market value in accordance with Section 9.2. Within ten (10) days after
receipt of such appraisal, Solazyme, Inc. shall give notice (a “Section 8.3(c)
Notice”) to Bunge Netherlands as to whether it elects to continue with the
buy-out or to dissolve the Company. If Solazyme, Inc. delivers a timely
Section 8.3(c) Notice electing to continue with the buy-out, Solazyme, Inc. (or
its designee) shall buy all of Bunge Netherlands’ Percentage Interest in the
Company as soon as practicable, and in any event shall pay to Bunge Netherlands
the buy-out price set forth in the appraisal within sixty (60) days of receipt
of the appraiser(s)’ determination, and upon the consummation of such
acquisition Subsections (i) – (v) and (vii) – (ix) of Section 9.1(d) will apply
and the Bunge Development Agreement will terminate. If Solazyme, Inc. delivers a
timely Section 8.3(c) Notice electing to dissolve the Company or fails to
deliver a Section 8.3(c) Notice within such 10-day period, the Company will be
dissolved, subject to BGI’s rights under Section 8.3(d).

(d) If Solazyme, Inc. has (i) delivered a Section 8.3(a)(ii) Notice within the
30-day period described in Section 8.3(a)(ii), (ii) failed to deliver a
Section 8.3(b) Notice within the 45-day period described in the last sentence of
Section 8.3(b), (iii) delivered a timely Section 8.3(c) Notice electing to
dissolve the Company or (iv) failed to deliver a Section 8.3(c) Notice within
the 10-day period described in the last sentence of Section 8.3(c), then within

 

   23    CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

forty-five (45) days after such event BGI may send a notice (a “Section 8.3(d)
Notice”) to Solazyme, Inc. that states that BGI will buy the assets of the JV
Companies for their fair market value. For thirty (30) days after delivery of a
Section 8.3(d) Notice, BGI and the Company (or its liquidator, as applicable)
shall negotiate the terms of purchase by BGI (or its designee), at fair market
value, of all (but not part) of the assets of the JV Companies. If the parties
reach mutual agreement on such terms, BGI (or its designee) shall purchase all
of the assets of the JV Companies as agreed. If the parties do not reach
agreement by the end of the 30-day negotiation period, BGI shall cause an
appraisal of the assets of the JV Companies to be conducted to determine their
fair market value in accordance with Section 9.2; provided, however, that such
appraisal will be based, in part, upon any appraisal already completed pursuant
to Section 8.3(c), if applicable. Within ten (10) days after receipt of such
appraisal, BGI shall give notice to the Company (or its liquidator, as
applicable) as to whether it elects to continue to purchase the assets. If BGI
delivers a timely notice electing to continue with the purchase, BGI (or its
designee) shall buy all of the assets of the JV Companies as soon as
practicable, and in any event shall pay to the Company (or its liquidator, as
applicable) the buy-out price set forth in the appraisal within sixty (60) days
of receipt of the appraiser(s)’ determination. Upon consummation of BGI’s
purchase of the assets of the JV Companies pursuant to this Section 8.3(d), this
Agreement shall terminate and the Company shall be dissolved. If BGI fails to
send such a notice within such 10-day period, then BGI will have no further
rights pursuant to this Section 8.3. This Agreement will terminate and the
Company will be dissolved upon the date that (A) the 45-day period expires if
BGI has failed to send a Section 8.3(d) Notice, (B) BGI notifies Solazyme, Inc.
during such 45-day period that it will not send a Section 8.3(d) Notice, or
(C) the 10-day period expires if BGI has failed to send the notice contemplated
by the preceding sentence in this Section 8.3(d).

8.4 Additional Plant(s). Subject to the confirmation of the existence of further
market potential in the Field and the Use Territory and the availability of
supply of fermentable sugars, the Parties contemplate approving construction of
one or more additional Plant(s), funded in their entirety by the JV Companies or
by such other funding mechanism as agreed amongst BGI, Solazyme, Inc. and the JV
Companies and in accordance with Section 6.5, with annual rated capacity to be
determined based upon market potential, availability of supply of fermentable
sugars and other relevant commercial factors. BGI will cause a member of the
Bunge Group to consider supplying additional Feedstock of up to 900,000 MT/yr of
fermentable sugar from sugar cane if the business case supports such expansion
and the JV Companies build an additional Plant or Plants adjacent to one or more
Bunge Group mills, upon terms and conditions as may be mutually agreed.

8.5 Right to Expand Capacity.

(a) If the market size of the Primary Field has expanded by at least an
Incremental Market Increase after the Effective Date (excluding any expansion of
production by the Company), as stated in an official publication of the U.S.
Department of Agriculture and/or Oil World (reported as the usage of palm kernel
oil in Brazil), and SB Oils generated a Return on Equity greater than * for the
preceding 12-month period, then either Notice Party may provide the Company with
an “Expansion Notice” that requests a new Plant to be built, or an existing
Plant to be expanded, with a capacity (or expanded capacity) of at least 50,000
MT/year;

 

   24    CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

provided, however, that a Party may not provide an Expansion Notice until *.
This right to provide an Expansion Notice shall apply once for the period
between the Effective Date and *. Thereafter, this right shall apply to each
Incremental Market Increase in excess of the last date that a Party gave an
Expansion Notice; provided, however, that the size of the new Plant to be built
(or Plant expanded) has a nominal rated capacity of at least * and the
incremental increase in the size of the Primary Field is at least * the size of
the nominal rated capacity of the proposed new Plant (or proposed expanded
capacity).

(b) Upon receiving an Expansion Notice that accurately references the applicable
U.S. Department of Agriculture and/or Oil World publication (reported as the
usage of palm kernel oil in Brazil) as confirming that the market size of the
Primary Field has expanded as provided above, the Board will determine within *
after receiving the Expansion Notice (the “Election Period”) whether SB Oils
should attempt to expand its production capacity a commercially reasonable
amount, taking into account actual and anticipated customer demands,
profitability, and other relevant commercial factors.

(c) If the Board determines within the Election Period that SB Oils will attempt
to expand such capacity, then the Board will, subject to Section 6.5, make one
or more of the following determinations:

(i) The JV Companies will fund the expansion in whole or in part from their own
retained capital.

(ii) The JV Companies will seek Third-Party debt financing to fund all or part
of the expansion.

(iii) The JV Companies will seek capital contributions from Solazyme, Inc. and
Bunge Netherlands to fund that portion of the costs of the expansion not covered
by the retained capital of the JV Companies and/or Third-Party financing.

(iv) If the JV Companies do not have sufficient retained capital to build-out
the capacity and the JV Companies are unable to secure debt financing on
reasonable terms to fund all or part of the expansion (either in full or when
combined with existing retained capital), then if Bunge Netherlands refuses to
make a capital contribution to cover a capital call made pursuant to the
immediately preceding subsection or its Board members refuse to agree to make
such a capital call then, if Solazyme, Inc. stands ready to fully fund its own
capital contribution, Solazyme, Inc. may fund such capital contribution in
addition to its own capital contribution and thereby dilute Bunge Netherland’s
ownership in the Company accordingly. An increased capital contribution and
consequent changes to Percentage Interests pursuant to this Section 8.5(c)(iv)
will be deemed to have been approved by the Board.

(v) If the JV Companies do not have sufficient retained capital to build-out the
capacity and the JV Companies are unable to secure debt financing on reasonable
terms to fund all or part of the expansion (either in full or when combined with
existing retained capital), then if Solazyme, Inc. refuses to make a capital

 

   25    CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

contribution to cover a capital call made pursuant to an Expansion Notice that
it has delivered or its Board members refuse to agree to make such a capital
call made pursuant to an Expansion Notice that it has delivered, then Bunge
Netherlands may fund such capital contribution in addition to its own capital
contribution and thereby dilute Solazyme Inc’s ownership in the Company
accordingly. An increased capital contribution and consequent changes to
Percentage Interests pursuant to this Section 8.5(c)(v) will be deemed to have
been approved by the Board.

(d) If the Board (i) does not determine within the Election Period that SB Oils
will attempt to expand such capacity even though the JV Companies are profitable
and it is commercially reasonable for SB Oils to attempt to expand its capacity
or (ii) does determine within the Election Period that SB Oils will attempt to
expand such capacity but the Bunge Group intentionally causes SB Oils to fail to
Commence Construction of the expansion within * of such determination to expand
capacity, then notwithstanding Sections 6.4 and 6.5, Solazyme, Inc. may cause SB
Oils to undertake the expansion at the sole expense of Solazyme, Inc. and
Solazyme, Inc. funding will dilute Bunge Netherlands’ ownership in the Company
accordingly. Solazyme, Inc. shall have the right to fund the expansion and
dilute Bunge Netherlands’ ownership in the Company pursuant to this
Section 8.5(d) only if it and its Board representatives have supported the
expansion in relation to the actions described in clauses (i) and (ii) above.

(e) For the avoidance of doubt an Expansion Notice delivered by Bunge shall not
be able to trigger a reduction in the ownership interest of Solazyme, Inc. in
the Company.

ARTICLE 9

OPERATIONAL LOSSES

9.1 Operational Losses.

(a) If SB Oils posts operating losses (including for this purpose payments made
to members of the Solazyme Group and/or Bunge Group pursuant to the Development
Agreements) that either (X) continue for * after (and not including) calendar
year 2013, or (Y) aggregate at least *, but in no event before the end of 2013,
either BGI or Solazyme, Inc. may provide a notice (a “* Notice”) to the other
Notice Party requesting that *. Upon receipt of a * Notice, the Parties shall
work in good faith to *. If the Parties are unable to agree upon and implement
such * within six (6) months after the date of the * Notice, then either Notice
Party may send a notice (a “Section 9.1(a) Notice”) to the other Notice Party
that states (i) that the sending Notice Party desires to terminate this
Agreement, and (ii) upon such termination, whether the sending Notice Party
elects to buy-out the receiving Notice Party’s interests in the Company. As
permitted by this Section 9.1(a), either Notice Party may send a Section 9.1(a)
Notice to the other Notice Party at any time after six (6) months after the date
of the * Notice but before the 12-month anniversary of the date of the *

 

   26    CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Notice, and if neither Notice Party has sent a Section 9.1(a) Notice before such
12-month anniversary, then neither Notice Party will have any further rights
pursuant to this Section 9.1 after such 12-month anniversary (A) with regard to
the operating losses in the * (if triggered by (X) above) or (B) with regard to
the operating losses up to the date of the * Notice (if triggered by (Y) above).
Within thirty (30) days after receiving a Section 9.1(a) Notice, a receiving
Notice Party may send a notice (a “Section 9.1(a) Response”) to the sending
Notice Party that makes one of the elections set forth in Section 9.1(b).

(b) If a Section 9.1(a) Notice contains an election to buy-out the interests of
the receiving Notice Party:

(i) If within thirty (30) days after the date of such Section 9.1(a) Notice the
receiving Notice Party sends a Section 9.1(a) Response that rejects such buy-out
proposal, then neither Notice Party will have any further rights pursuant to
this Section 9.1(a), (A) with regard to the operating losses in * (if triggered
by Section 9.1(a)(X)) or (B) with regard to the operating losses up to the date
of the * Notice (if triggered by Section 9.1(a)(Y)), and this Agreement and the
Company will continue.

(ii) If within thirty (30) days after the date of such Section 9.1(a) Notice the
receiving Notice Party sends a Section 9.1(a) Response that consents to such
buy-out proposal, or if the receiving Notice Party fails to send a
Section 9.1(a) Response within thirty (30) days after the date of the
Section 9.1(a) Notice, then the Notice Party that sent the Section 9.1(a) Notice
will have the rights set forth under Section 9.1(d) if it is Solazyme, Inc. or
the rights set forth under Section 9.1(e) if it is BGI.

(c) If a Section 9.1(a) Notice does not contain an election to buy-out the
interests of the receiving Notice Party, the sending Notice Party will not have
any further rights pursuant to this Section 9.1 with regard to the triggering
events underlying that * Notice after sending such Section 9.1(a) Notice and:

(i) If the original receiving Notice Party provides a Section 9.1(a) Response
that contains an election to buy-out the interests of the original sending
Notice Party, then the original receiving Notice Party will have the rights and
obligations set forth under Section 9.1(d) if it is Solazyme, Inc. or the rights
and obligations set forth under Section 9.1(e) if it is BGI.

(ii) If the original receiving Notice Party sends a Section 9.1(a) Response that
does not contain an election to buy-out the interests of the original sending
Notice Party, then such original receiving Notice Party will not have any
further rights pursuant to this Section 9.1 after sending such Section 9.1(a)
Response, this Agreement will be terminated as of the date of receipt of the
Section 9.1(a) Response, and the Company will be dissolved.

 

   27    CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(d) If Solazyme, Inc. is exercising buy-out rights pursuant to Section 9.1(b) or
(c), then Solazyme, Inc. and BGI shall negotiate for thirty (30) days (beginning
on the date that such buy-out rights come into existence) the terms of purchase
by Solazyme, Inc. (or its designee), at fair market value, of Bunge Netherlands’
Percentage Interest in the Company. If the parties reach mutual agreement on
such terms, Solazyme, Inc. (or its designee) shall purchase Bunge Netherland’s
Percentage Interest in the Company as agreed. If the parties do not reach
agreement by the end of the 30-day negotiation period, Solazyme, Inc. shall
cause an appraisal of Bunge Netherlands’ Percentage Interest in the Company to
be conducted to determine its fair market value in accordance with Section 9.2.
Within ten (10) days after receipt of such appraisal, Solazyme, Inc. shall give
notice to BGI as to whether it elects to continue with the buy-out or to
dissolve the Company. If Solazyme, Inc. delivers a timely notice electing to
dissolve the Company or fails to deliver any notice within such 10-day period,
the Company will be dissolved. If Solazyme, Inc. delivers a timely notice
electing to continue with the buy-out, Solazyme, Inc. (or its designee) shall
buy all of Bunge Netherlands’s interests in the Company as soon as practicable,
and in any event shall pay to Bunge Netherlands the buy-out price set forth in
the appraisal within sixty (60) day of receipt of the appraiser(s)’
determination, and upon the consummation of such acquisition:

(i) The Feedstock Supply Agreement shall remain in full force and effect until
termination in accordance with its terms, subject to any administrative changes
provided for therein as a result of the Bunge Group’s sale of its equity in the
JV Companies;

(ii) The Bunge Group’s provision of services under the Administrative Services
Agreements shall terminate to the extent such services or agreement have not
been previously terminated;

(iii) The Utility Supply Agreement shall remain in full force and effect until
termination in accordance with its terms, subject to any changes provided for
therein as a result of the Bunge Group’s sale of its equity in the JV Companies;

(iv) The Lease shall remain in full force and effect until termination in
accordance with its terms, subject to any changes provided for therein as a
result of the Bunge Group’s sale of its equity in the JV Companies;

(v) The Working Capital Agreement shall terminate but any outstanding
obligations thereunder shall survive in accordance with its terms;

(vi) All of the Bunge Group’s services then being provided pursuant to the Bunge
Development Agreement shall terminate, but otherwise such agreement shall remain
in effect;

(vii) The Cross-License shall remain in full force and effect until termination
in accordance with its terms, subject to any changes provided for therein as a
result of the Bunge Group’s sale of its equity in the JV Companies;

(viii) This Agreement shall terminate; and

 

28



--------------------------------------------------------------------------------

(ix) The Solazyme Group will only operate the Initial Plant thereafter in fields
other than for * markets, uses and applications and will only sell products made
therefrom other than for * uses and applications.

(e) If BGI is exercising buy-out rights pursuant to Section 9.1(b) or (c), then
Solazyme, Inc. and BGI shall negotiate for thirty (30) days (beginning on the
date that such buy-out rights come into existence) the terms of purchase by
Bunge Netherlands (or its designee), at fair market value, of Solazyme, Inc.’s
Percentage Interest in the Company. If the parties reach mutual agreement on
such terms, Bunge Netherlands (or its designee) shall purchase Solazyme, Inc.’s
Percentage Interest in the Company as agreed. If the parties do not reach
agreement by the end of the 30-day negotiation period, BGI shall cause an
appraisal of Solazyme, Inc.’s Percentage Interest in the Company to be conducted
to determine its fair market value in accordance with Section 9.2. Within ten
(10) days after receipt of such appraisal, BGI shall give notice to Solazyme,
Inc. as to whether it elects Bunge Netherlands to continue with the buy-out or
to dissolve the Company. If BGI delivers a timely notice electing to dissolve
the Company or fails to deliver any notice within such 10-day period, the
Company will be dissolved. If BGI delivers a timely notice electing to continue
with the buy-out, Bunge Netherlands (or its designee) shall buy all of Solazyme,
Inc.’s interests in the Company as soon as practicable, and in any event shall
pay to Solazyme, Inc. the buy-out price set forth in the appraisal within sixty
(60) day of receipt of the appraiser(s)’ determination, and upon the
consummation of such acquisition:

(i) The Solazyme Group’s provision of services under the Administrative Services
Agreements shall terminate to the extent such services or agreement have not
been previously terminated;

(ii) All of the Solazyme Group’s services then being provided pursuant to the
Solazyme Development Agreement shall terminate, but otherwise such agreement
shall remain in effect; provided, however, that if a member of the Bunge Group
causes the Plant(s) to stop using Microbe-Based Catalysis proprietary to a
member of the Solazyme Group for manufacturing at the Plant, the Solazyme
Development Agreement shall terminate, and the Bunge Group shall inform
Solazyme, Inc. and allow Solazyme, Inc. to remove, at its sole cost, certain
designated equipment from the Plant(s) listed on Exhibit D upon payment to SB
Oils of * (as set forth on Exhibit D) (Exhibit D shall be amended from time to
time as appropriate by mutual agreement of Solazyme, Inc. and the appropriate
member of the Bunge Group);

(iii) The Cross-License shall remain in full force and effect until termination
in accordance with its terms, subject to any changes provided for therein as a
result of the Solazyme Group’s sale of its equity in the JV Companies;

(iv) This Agreement shall terminate;

(v) All other JV Agreements between members of the Bunge Group, on the one hand,
and a JV Company, on the other hand, shall remain in effect, terminate or be
modified, as may be mutually agreed by the parties thereto; and

 

   29    CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(vi) The Bunge Group will not manufacture triglyceride oils at the Initial Plant
for uses and applications *.

9.2 Fair Market Value. For the purposes of Section 8.3 and 9.1, fair market
value shall be as mutually negotiated between Solazyme, Inc. and BGI in good
faith or, if such Parties cannot agree, fair market value shall be determined by
one of the two following methods, at the election of the potential acquiring
Party:

(a) Multiple Independent Valuations. Fair market value shall be determined by
three (3) independent, neutral appraisers who are each expert in the valuation
of businesses reasonably similar to the JV Companies. The appraisers shall be
selected as follows: each of Solazyme, Inc. and BGI shall select one appraiser,
those two appraisers shall then select a third appraiser. Each Party shall
provide to the appraisers such documents as the appraisers may direct (after
consulting with Solazyme, Inc. and BGI), and the appraisers shall each prepare
an independent appraisal report setting forth what that appraiser believes to be
the fair market value of, as applicable, the equity of the Company being sold or
the assets to be sold, together with a written explanation setting forth the
specific reasons for its position. No oral presentations shall be permitted. The
fair market value of the equity, or assets, in question shall be the median
value of the three appraisals. The costs of the appraisal, including
administrative and appraisers’ fees, shall be shared equally by Solazyme, Inc.
and Bunge Netherlands, and each Party shall bear its own costs and attorneys’
fees incurred in connection with the appraisal. The appraisers shall be directed
that any appraisal shall be completed within two (2) months from the filing of
notice of a request for such appraisal. The appraisal proceedings and the
decision shall be considered Confidential Information of both Solazyme, Inc. and
Bunge Netherlands. The Parties agree that the decision shall be the sole,
exclusive and binding decision among them regarding determination of fair market
value if the acquiring Party agrees to proceed with the applicable buy-out.

(b) Best Price Valuation. Fair market value shall be determined by one
(1) independent, neutral appraiser who is an expert in the valuation of
businesses reasonably similar to the JV Companies. The appraiser shall be
selected as follows: each of Solazyme, Inc. and Bunge Netherlands shall select
one (1) independent, neutral appraiser who is an expert in the valuation of
businesses such as the JV Companies; those two appraisers shall then select a
third appraiser who will solely determine the fair market value. The fair market
value shall be determined as follows: each of Solazyme, Inc. and Bunge
Netherlands shall provide to the appraiser a report setting forth what that
Party believes to be the fair market value of the equity or assets to be sold,
as applicable, together with a written explanation setting forth the specific
reasons for its position. No oral presentations shall be permitted. The
appraiser shall then pick the valuation submitted by either Solazyme, Inc. or
Bunge Netherlands as the fair market value of the equity, or assets to be sold
depending on which value the appraiser believes is closest to the true fair
market value. The appraiser shall have no power to choose any value other than
one of the values provided by Solazyme, Inc. or Bunge Netherlands as the fair
market value. The costs of the appraisal, including administrative and
appraiser’s fees, shall be shared equally by Solazyme, Inc. and Bunge
Netherlands, and each such Party shall bear its own costs and attorneys’ fees
incurred in connection with the appraisal. The appraiser shall be directed that
the determination shall be completed within two (2) months from the filing of
notice of a request for

 

   30    CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------

such appraisal. The appraisal proceedings and the decision shall be considered
Confidential Information of both Solazyme, Inc. and Bunge Netherlands. The
Parties agree that the decision shall be the sole, exclusive and binding
decision among them regarding determination of fair market value if the
acquiring Party agrees to proceed with the applicable buy-out.

ARTICLE 10

CERTAIN COVENANTS AND OBLIGATIONS

10.1 HSR Filing. The Parties shall duly and timely file with the appropriate
government agency, if necessary, a notification under the Hart-Scott-Rodino
Antitrust Improvement Act (the “HSR Act”) and the effectiveness of this
Agreement and the other JV Agreements shall be delayed until the termination or
expiration of the waiting period thereunder. The Parties undertake to promptly
provide all information required by the applicable government officials in
connection with the notification referred to herein. The costs of this filing
(including the filing fee) will be shared fifty percent (50%) by Solazyme, Inc.
and fifty percent (50%) by BGI. Fees and expenses for any attorney or
consultants that a Party may hire individually to aide it in the notification or
monitoring of the filing process shall be the sole responsibility of the Party
who engages such attorney or consultant.

10.2 SBDC Approval. The Parties shall duly and timely notify the SBDC of the
transactions contemplated in this Agreement, for the purpose of obtaining its
approval (“SBDC Approval”). The Parties undertake to promptly provide all
information required by the local competition law in connection with the
notification referred to herein. The ordinary costs of this filing (including
the notification fee due to SBDC) will be shared fifty percent (50%) by Solazyme
Brazil and fifty percent (50%) by Bunge Brazil. Any increased costs of the
filing over and above ordinary costs, including penalties in regard thereto,
that are imposed due to the prior actions or inactions of one Party (but not the
other) shall be paid in full by the first Party to the extent of such costs or
penalties. Fees and expenses for any attorney or consultants that a Party may
hire individually to aide it in the notification or monitoring of the
notification process shall be the sole responsibility of the Party who engages
such attorney or consultant. The Parties shall use commercially reasonable
efforts to comply with any determinations of SBDC with regard to or arising from
the notification to SBDC of the transactions contemplated herein.

10.3 Solazyme Use of Technology. Solazyme, Inc. shall not, and shall cause its
Affiliates not to, use its Background Technology, the Solazyme Project
Technology, the Solazyme Technical Services Technology and/or the Solazyme
Platform Technology for the production of triglyceride oils * in the
Manufacturing Territory for use or sale in the Primary Field in the Use
Territory. Solazyme, Inc. shall not, and shall cause its Affiliates not to, use
its Background Technology, the Solazyme Project Technology, the Solazyme
Technical Services Technology and/or the Solazyme Platform Technology for the
production of triglyceride oils * in the Manufacturing Territory for use or sale
in the Secondary Field in the Use Territory *.

 

   31    CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

10.4 Grant of Additional Licenses. Solazyme, Inc. shall not, and shall cause its
Affiliates not to, grant any license to its Background Technology, the Solazyme
Project Technology, the Solazyme Technical Services Technology and/or the
Solazyme Platform Technology for the production of triglyceride oils * in the
Manufacturing Territory for use or sale in the Primary Field in the Use
Territory. Solazyme, Inc. shall not, and shall cause its Affiliates not to,
grant any license to its Background Technology, the Solazyme Project Technology,
the Solazyme Technical Services Technology and/or the Solazyme Platform
Technology for the production of triglyceride oils * in the Manufacturing
Territory for use or sale in the Secondary Field in the Use Territory unless
such license is limited to * and/or the Secondary Field. Solazyme, Inc. shall
undertake to enforce the field limitation in such license.

10.5 Non-Competition. Each of Solazyme, Inc. and BGI shall agree that it shall
not, and it shall cause its Affiliates not to, produce for sale or use in the
Use Territory or sell or offer for sale in the Use Territory, directly or
indirectly, other than through the Company and SB Oils, any triglyceride oils *
for any * market, use or application, other than in the Secondary Field.
Notwithstanding the foregoing, the limitation in the foregoing sentence shall
not cover and this Section 10.5 shall exclude (i) the operations of Solazyme
Roquette Nutritionals, LLC under the Solazyme License Agreement by and between
Solazyme, Inc. and Solazyme Roquette Nutritionals, LLC dated December 16, 2010
and (ii) sales of Licensed Products in the Coproducts Field pursuant to
Solazyme, Inc.’s licensing arrangements with Chevron U.S.A. Inc. (as such terms
are defined in the Phase 2 Research and Development Agreement by and between
Solazyme, Inc. and Chevron U.S.A. Inc. dated November 15, 2010), in either case,
as such operations and terms are described in the referenced agreements as
attached as exhibits to Solazyme, Inc.’s Form S-1 filed with the U.S. Securities
and Exchange Commission in conjunction with its initial public offering.

10.6 Financial Reporting. The Parties shall cause the Company and SB Oils, to
provide to Solazyme, Inc. and BGI the financial statement disclosure and/or
other rights as provided in this Section 10.6.

(a) Unaudited Estimated Quarterly Financial Statements. The Company shall
furnish to each of Solazyme, Inc. and BGI, as soon as practicable after the end
of each calendar quarter in each Fiscal Year of the Company, and in any event no
later than five (5) days after the end of each fiscal quarter, unaudited
estimates of the consolidated balance sheet, consolidated statement of income
and consolidated statement of cash flows of the Company and its subsidiaries
(including SB Oils) as of the end of each such quarterly period and for the
current Fiscal Year to date, prepared in accordance with U.S. GAAP consistently
applied (except as specifically noted therein), with the exception that no notes
need to be attached to such statements and year-end audit adjustments may not
have been made. The Company shall also notify each of Solazyme, Inc. and BGI of
any significant transactions or events of the Company or SB Oils that it is
aware of but that are not disclosed within the financial statements.

 

   32    CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Audited Annual Financial Statements. The Company shall furnish to each of
Solazyme, Inc. and BGI, as soon as practicable after the end of each Fiscal Year
of the Company, and in any event within one hundred twenty (120) days
thereafter, a final audited consolidated (i) balance sheet, (ii) statement of
income and (iii) statement of cash flows of the Company and its subsidiaries
(including SB Oils), as at the end of each such Fiscal Year, all prepared in
accordance with U.S. GAAP consistently applied (except as specifically noted
therein). Such financial statements shall be audited by and accompanied by a
report and opinion thereon prepared by independent public accountants of
national standing selected by the Board. The Company shall concurrently provide
financial statements setting forth in each case in comparative form the figures
for the previous Fiscal Year in reasonable detail. The Company shall also notify
each of Solazyme, Inc. and BGI of any significant transactions or events of the
Company or SB Oils that it is aware of, but that are not disclosed within the
financial statements.

(c) Unaudited Quarterly Financial Statements. The Company shall furnish to each
of Solazyme, Inc. and BGI, as soon as practicable after the end of each of the
first, second and third quarterly accounting periods in each Fiscal Year of the
Company, and in any event within forty-five (45) days after the end of each such
quarterly accounting period, a final unaudited consolidated (i) balance sheet,
(ii) statement of income and (iii) statement of cash flows of the Company and
its subsidiaries (including SB Oils) as of the end of each such quarterly period
and for the current Fiscal Year to date, all prepared in accordance with U.S.
GAAP consistently applied (except as specifically noted therein), including a
narrative discussion and analysis of the results of operations and financial
condition of the Company and SB Oils, with the exception that no notes need to
be attached to such statements and year-end audit adjustments may not have been
made. If the Company’s independent public accountants submit a report or opinion
thereon, such report or opinion shall also be furnished to each of Solazyme,
Inc. and BGI.

(d) Monthly Financial Statements. The Company shall furnish to each of Solazyme,
Inc. and BGI, as soon as practicable after the end of each calendar month (which
is not the end of a quarterly accounting period of the Company), and in any
event within thirty (30) days after the end of such monthly period, a final
unaudited consolidated (i) balance sheet and (ii) statement of income of the
Company and its subsidiaries (including SB Oils) as of the end of each such
month and for the current Fiscal Year to date, prepared in accordance with U.S.
GAAP consistently applied, with the exception that no notes need to be attached
to such statements and year-end audit adjustments may not have been made. If the
Company’s independent public accountants submit a report or opinion thereon,
such report or opinion shall also be furnished to each of Solazyme, Inc. and
BGI.

(e) Cooperation. Each of BGI and Solazyme, Inc., or its respective designated
agent(s), at such Party’s cost, shall have the right to visit and inspect the
properties of the Company or any of its subsidiaries (including SB Oils), and to
discuss the affairs, finances and accounts of the Company or any of its
subsidiaries (including SB Oils) with its officers, employees and/or the
Company’s independent public accountant and to review such information as is
reasonably requested all at such reasonable times and as often as may be
reasonably requested.

 

   33    CONFIDENTIAL



--------------------------------------------------------------------------------

(f) Sarbanes-Oxley Compliance.

(i) The Company shall use reasonable efforts to provide each Party with access
to information that shall enable such Party to determine the state of the
Company’s financial controls. Such access shall include access to relevant
portions of minutes of the Audit Committee (or equivalent) of the governing body
of the Company and SB Oils, and access to the relevant portions of the Company’s
and/or SB Oils’ management letters (or equivalent) from its independent public
accountant.

(ii) If a Party determines (upon advice of counsel) in its reasonable discretion
that, due to its belief that the Party is, or within a relevant time period
shall be, required by applicable accounting standards to consolidate the
operations of the Company into its own financial statements, that Party may
instruct the Company that it wishes the Company (including SB Oils) to become
compliant in all respects with Section 404 of the Sarbanes Oxley Act of 2002
(“SOX Compliance” or “SOX Compliant”) and the time period within which it
desires the Company (including SB Oils) to become SOX Compliant. If a Party
elects to require the Company to become SOX Compliant, the Company (including SB
Oils) shall take commercially reasonable efforts to become SOX Compliant by the
time specified by such requesting Party. The Company and SB Oils each agree that
it shall thereafter consult with and update the requesting Party on its
compliance efforts on an ongoing basis at the requesting Party’s request. In
connection with such consultation and updates, the Company agrees that it shall
in good faith consider (A) any advice or assistance offered by the requesting
Party in connection with its efforts to achieve SOX Compliance, and (B) any
offer or suggestion by the requesting Party that the Company (or SB Oils)
utilize the internal audit resources or expertise of Solazyme, Inc. or BGI (or
any of their respective Affiliates) with a view toward controlling the costs of
achieving SOX Compliance.

(iii) Each Party hereby agrees that in the event such Party has requested the
Company to become SOX Compliant, the requesting Party shall thereafter reimburse
the Company and SB Oils for all out-of-pocket costs incurred by the Company and
SB Oils in attempting to satisfy the requesting Party’s request. Reimbursed
costs shall include consulting fees, increased outside accounting fees and other
out-of-pocket costs to the extent incurred by the Company and its Affiliates in
attempting to satisfy the requesting Party’s request. For the avoidance of
doubt, such reimbursed costs shall not include internal costs of personnel of
the Company or its Affiliates or any fees or expenses to the extent that such
fees or expenses relate to activities that would have been performed, including
in relation to the timing of performance, even if the requesting Party had not
made such a SOX Compliance request. Reimbursed expenses shall be paid to the
Company or its respective Affiliate within forty-five (45) days of receipt by
the Company or its respective Affiliate of an invoice therefore and reasonable
back-up documentation.

10.7 U.S. Tax Filings/Elections. The Company shall comply with its U.S. federal
income tax filing obligations, including, if deemed necessary or desirable by
Solazyme, filing a U.S. federal information return on Internal Revenue Service
Form 1065 (“Form 1065”) and providing to each of the Members, as soon as
reasonably practicable after the end of each Fiscal Year, fully completed
Internal Revenue Service Form K-1 with respect to the Company.

 

   34    CONFIDENTIAL



--------------------------------------------------------------------------------

10.8 U.S. Income Tax Information. As soon as reasonably practicable after the
end of each Fiscal Year, the Company shall provide to each Member:

(a) all of the information required to be set forth on Schedule K-1 to Form 1065
with respect to such Member for such Fiscal Year, whether or not such Form 1065
or Schedule K-1 is filed for such Fiscal Year; and

(b) such other information requested by such Member for the purpose of enabling
such Member to comply with its U.S. federal or state income tax obligations.

10.9 Tax Matters Partner. Solazyme is hereby designated as the “Tax Matters
Partner” for the Company (and in such capacity shall act as the “tax matters
partner” as such term is defined in Section 6231(a)(7) of the Code), and all
U.S. federal, state and local tax audits and litigation shall be conducted under
the direction of the Tax Matters Partner in its sole discretion. All elections
required or permitted to be made by the Code or other applicable U.S. federal,
state and local tax laws, and approval of all U.S. federal, state and local tax
returns, shall be made by the Tax Matters Partner. Notwithstanding anything to
the contrary herein, in making all such elections and approving such returns and
in making any decision contemplated by this Agreement, the Tax Matters Partner
shall consult with the other members of the Company and act in the best
interests of all members of the Company.

10.10 Incorporation of Entities. Upon any transaction that would result in gain
recognition to Solazyme under Section 367(d) of the Code (or any successor
provision) with respect to the intellectual property rights contributed to the
Company, the Parties shall cooperate as reasonably requested by Solazyme to
minimize the U.S. federal income tax impact of such transaction to Solazyme and
its Affiliates.

10.11 Fiscal Year. The fiscal year of the Company (the “Fiscal Year”) shall be
the calendar year. The Company’s taxable year for U.S. federal income tax
purposes (the “Tax Year”) shall be the Fiscal Year, unless otherwise determined
by the Tax Matters Partner.

10.12 Withdrawal as Member. Solazyme, Inc. shall not withdraw as a member of the
Company without the prior consent of Bunge Netherlands. Bunge Netherlands shall
not withdraw as a member of the Company without the prior consent of Solazyme,
Inc. Unless pursuant to a valid exercise of a right under this Agreement, any
withdrawal without the prior consent of the other Party shall be a breach of
this Agreement, regardless of the statutory rights to withdraw provided under
Applicable Law in The Netherlands.

10.13 Withholdings Taxes. To the extent that the Company is subject to Dutch
withholdings taxes as a result of a distribution to a member as a result of the
failure of the Company to explicitly require consent of all members to the
transfer of interests in the Company, the member to whom the distribution was
made shall reimburse the Company for the withheld taxes actually paid to the
relevant Dutch taxing authority.

 

   35    CONFIDENTIAL



--------------------------------------------------------------------------------

ARTICLE 11

INTELLECTUAL PROPERTY

11.1 Company Technology. Subject to the licenses provided in the Solazyme
Development Agreement and the Bunge Development Agreement, the Company will own
all Technology developed by or on behalf of the JV Companies to the extent not
specified to the contrary in any of the JV Agreements.

11.2 Cross-License. Concurrent with the execution of this Agreement certain
members of the Solazyme Group are entering into the Cross-License Agreement with
members of the Bunge Group related to Microbe Technology and Oil Processing
Technology.

ARTICLE 12

TRANSFER PROVISIONS

12.1 Restrictions on Transfer. The Company is prohibited from transferring,
directly or indirectly, any interest in SB Oils without the prior written
consent of Solazyme, Inc. (provided that at the time of such proposed transfer
members of the Solazyme Group own at least an aggregate ten percent
(10%) Percentage Interest) and BGI (provided that at the time of such proposed
transfer members of the Bunge Group own at least an aggregate ten percent
(10%) Percentage Interest). Except as provided in Section 20.5 and this Article
12, each of Bunge Netherlands and Solazyme, Inc. is prohibited from transferring
its interests in the Company to Third Parties until on or after * (the “Lock-Out
Period”) of the date upon which *. Notwithstanding anything to the contrary
herein, neither Bunge Netherlands nor Solazyme, Inc. may pledge or grant any
security interest in its interests in the Company without the prior written
consent of the other Party.

12.2 Right of First Offer/Refusal. After the conclusion of the Lock-Out Period,
except as provided in Section 8.3, 9.1, 12.3 and 20.5, each of Bunge Netherlands
and Solazyme, Inc. (the “Transferring Party”) shall have the right to transfer
interests in the Company only pursuant to the procedures set forth in this
Section 12.2:

(a) Right of First Offer.

(i) The Transferring Party shall deliver to the other Party (i.e. either Bunge
Netherlands or Solazyme, Inc.) (the “Remaining Party”) a written notice of its
intent to transfer interests of the Company, which notice shall include the
Percentage Interest it intends to transfer (the “Section 12.2(a) Transfer
Notice”).

(ii) The Remaining Party shall have ninety (90) days from receipt of the
Section 12.2(a) Transfer Notice to make an offer to buy the interests subject to
the Section 12.2(a) Transfer Notice specifying the all cash consideration the
Remaining Party is willing to pay the Transferring Party for the interests (a
“Qualifying Offer”). A Qualifying Offer shall be open for acceptance for at
least ninety (90) days.

 

   36    CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(iii) If the Remaining Party makes a Qualifying Offer, the Transferring Party
may only transfer the interests subject to the Section 12.2(a) Transfer Notice
to a Third Party for all cash consideration greater than that offered by the
Remaining Party in the Qualifying Offer. If the Transferring Party has not
transferred the interests subject to the Section 12.2(a) Transfer Notice within
one (1) year of receipt of the Qualifying Offer from the Remaining Party, this
right of first offer procedure shall again be followed if the Transferring Party
wishes to transfer the interest subject to the Section 12.2(a) Transfer Notice.

(iv) If the Remaining Party does not make a Qualifying Offer within ninety
(90) days after receipt of the Section 12.2(a) Transfer Notice, the Transferring
Party may transfer the interests subject to the Section 12.2(a) Transfer Notice
to a Third Party on any terms it wishes; provided, however, that if the
Transferring Party has not transferred the interests subject to the
Section 12.2(a) Transfer Notice within one (1) year of delivering the
Section 12.2(a) Transfer Notice to the Remaining Party, this right of first
offer procedure shall again be followed if the Transferring Party wishes to
transfer the interest subject to the Section 12.2(a) Transfer Notice.

(v) Upon the closing of a transfer of all of the interests in the Company by
either the Solazyme Group or the Bunge Group, Subsections 9.1(d)(i)-(ix) shall
apply (if the Bunge Group no longer owns any interests in the Company) or
Subsections 9.1(e)(i)-(vi) shall apply (if the Solazyme Group no longer owns any
interests in the Company).

(vi) Notwithstanding the foregoing or anything to the contrary, if the
Transferring Party wishes or attempts to transfer the interests subject to the
Section 12.2(a) Transfer Notice to a Third Party that is a Direct Competitor of
the Remaining Party, such proposed transfer shall not be effective unless the
Transferring Party has received a Competitive Transfer Offer (as defined in
Section 12.2(b)(i)) and has complied with the provisions of the right of first
refusal as provided in Section 12.2(b).

(b) Right of First Refusal.

(i) If the Transferring Party receives a bona fide offer from a Third Party that
is a Direct Competitor of the Remaining Party (a “Competitor Transfer Offer”) to
acquire some or all of the Transferring Party’s Percentage Interest (the
“Offered Interest”), then the Transferring Party shall deliver to the Remaining
Party a written notice (a “Section 12.2(b) Transfer Notice”) describing (i) the
Offered Interest; (ii) the identity of the Third Party who made the Competitor
Transfer Offer; (iii) the purchase price and other material terms and conditions
proposed in the Competitor Transfer Offer; and (z) the proposed date of closing
of the transfer of the Offered Interest, which shall not be less than ninety
(90) days after the date of the Section 12.2(b) Transfer Notice.

(ii) The Remaining Party shall have sixty (60) days from receipt of the
Section 12.2(b) Transfer Notice to elect to buy all (and not less than all) of
the Offered Interest by delivering a written notice (an “Election Notice”) to
the Transferring Party stating that the Remaining Party offers to purchase the
Offered Interest on the terms described in the Section 12.2(b) Transfer Notice.
An Election Notice shall be binding upon delivery.

 

37



--------------------------------------------------------------------------------

(iii) If the Remaining Party delivers an Election Notice within sixty (60) days
after receipt of the Section 12.2(b) Transfer Notice, then the Transferring
Party shall sell the Offered Interest to the Remaining Party on the terms set
forth on the Election Notice. Such sale shall be consummated within thirty
(30) days after delivery of the Election Notice, except that such time period
shall be extended as required to obtain necessary governmental approvals
including any necessary approvals of antitrust authorities.

(iv) If the Remaining Party does not deliver an Election Notice within sixty
(60) days after receipt of the Section 12.2(b) Transfer Notice, the Transferring
Party may transfer the Offered Interest to the Direct Competitor on the terms
set forth in the Section 12.2(b) Transfer Notice; provided, however, that if the
Transferring Party has not transferred the Offered Interest within one (1) year
of delivering the Section 12.2(b) Transfer Notice to the Remaining Party, this
right of first refusal procedure shall again be followed if the Transferring
Party wishes to transfer the Offered Interest to a Direct Competitor.

(v) Upon the closing of a transfer of all of the interests in the Company by
either the Solazyme Group or the Bunge Group, Subsections 9.1(d)(i)-(ix) shall
apply (if the Bunge Group no longer owns any interests in the Company) or
Subsections 9.1(e)(i)-(vi) shall apply (if the Solazyme Group no longer owns any
interests in the Company).

12.3 Direct Competitor Change in Control. If Solazyme, Inc. or Bunge Netherlands
(the “Target Party”) is subject to a Change in Control by a Direct Competitor of
the other Party, the other Party shall have the right, but not the obligation,
to purchase the Percentage Interest held by the Target Party as provided in this
Section 12.3.

(a) If the Target Party reasonably believes that it may be subject to a Change
in Control by a Direct Competitor of the other Party, the Target Party shall
inform the other Party in writing (a “Section 12.3(a) Notice”) and shall offer
to sell its Percentage Interest to such other Party for a purchase price equal
to the fair market value of such Percentage Interest, as established pursuant to
Section 9.2(b) as modified by Section 12.3(c).

(b) The other Party shall have thirty (30) days after receipt of the
Section 12.3(a) Notice to either elect to purchase the Target Party’s Percentage
Interest as offered in the Section 12.3(a) Notice or waive its rights under this
Section 12.3. If the other Party has not responded in writing in such 30-day
period the other Party shall be deemed to have waived its rights under this
Section 12.3 (such date of notice, or expiry of the 30-day period, the “Section
12.3(b) Response Date”).

 

   38    CONFIDENTIAL



--------------------------------------------------------------------------------

(c) If fair market value is to be set through Section 9.2(b), the Parties shall
use their best efforts to obtain the valuation from the appraiser within ten
(10) Business Days of the date of the Section 12.3(a) Response Date. In
particular:

(i) Each Party shall appoint its appraiser within two (2) Business Days of the
Section 12.3(b) Response Date, or else it will be deemed to have waived the
appointment of such appraiser.

(ii) Each Party shall cause its appointed appraisers to appoint the final
appraiser within two (2) Business Days of the conclusion of the 2-day period
described in Section 12.3(c)(i).

(iii) Each Party shall provide the final appraiser with its proposal on the fair
market value of the Percentage Interests to be bought/sold and any report
thereon, within five (5) Business Days of the appointment of the final
appraiser, or else such Party shall not be able to submit a proposal.

(iv) Each Party shall use its best efforts to have the final appraiser provide
his or her fair market value determination within two (2) Business Days of
provision of the Parties’ proposals.

(v) Once the appraisal has been received by the other Party, it can elect to
proceed with the buy-out at the price set in the valuation or waive its rights
under this Section 12.3. Such election shall be in writing provided to the
Target Party and shall be done within five (5) Business Days of receipt of the
valuation from the final appraiser, else the other Party shall be deemed to have
waived its rights under this Section 12.3.

(vi) Any purchase of a Target Party’s Percentage Interest pursuant to this
Section 12.3 shall occur simultaneous with, and contingent upon, the closing of
the applicable Change in Control transaction, or as soon as practicable
thereafter if the procedures set forth in this Section 12.3 have not been
completed as of such closing, except that such time period shall be extended as
required to obtain necessary governmental approvals including any necessary
approvals of antitrust authorities. Upon such closing Subsections
9.1(d)(i)-(ix) shall apply (if Bunge Netherlands is bought out) or Subsections
9.1(e)(i)-(vi) shall apply (if Solazyme, Inc. is bought out).

12.4 Other Transfers to Direct Competitors.

(a) In the event that the Company is controlled by a member of the Bunge Group
or a member of the Solazyme Group, but this Agreement has otherwise terminated,
any sale or other transfer of interests in the Company or SB Oils to a Direct
Competitor of the other group shall be subject to a right of first refusal in
favor of the other group as provided in Section 12.2(b) (making appropriate
substitution for the applicable parties).

(b) In the event that equity interests in, or all or substantially all of the
assets of, SB Oils are being conveyed to a Third Party that is a Direct
Competitor of the Bunge Group or the Solazyme Group, and this Agreement has
otherwise terminated (such as through a Company liquidation in which SB Oils is
sold as a going concern), the Bunge Group or the

 

   39    CONFIDENTIAL



--------------------------------------------------------------------------------

Solazyme Group (whichever group for whom the proposed transferee is a Direct
Competitor) shall have a right of first refusal on such transfer as provided in
Section 12.2(b) (making appropriate substitution for the applicable parties).

(c) In the event that equity interests in, or all or substantially all of the
assets of, SB Oils are being conveyed to a Third Party that is not a Direct
Competitor of the Bunge Group or the Solazyme Group, and this Agreement has
otherwise terminated (such as through a Company liquidation in which SB Oils is
sold as a going concern), the Parties shall use reasonable efforts to include in
such transfer documentation, a requirement that any sales of interests in SB
Oils by the acquiring Third Party to a Direct Competitor of the Bunge Group or
the Solazyme Group shall be subject to a right of first refusal in favor of the
group to whom the transferee is a Direct Competitor as provided in
Section 12.2(b) (making appropriate substitution for the applicable parties).

ARTICLE 13

REPRESENTATIONS AND WARRANTIES

13.1 Mutual Representations and Warranties. As of the Effective Date, each of
BGI, Bunge Netherlands and Bunge Brazil hereby make the following
representations and warranties to Solazyme, Inc. and Solazyme Brazil, and each
of Solazyme, Inc. and Solazyme Brazil hereby make the following representations
and warranties to BGI, Bunge Netherlands and Bunge Brazil:

(a) It is a company duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it is organized. It has all requisite
corporate power and authority to own its respective properties and to carry on
its respective business as conducted as of the date of this Agreement and as
proposed to be conducted in this Agreement and in the other JV Agreements. It is
duly licensed or qualified to transact business and is in good standing in each
jurisdiction wherein the character of the property owned or leased, or the
nature of the activities conducted, make such licensing or qualification
necessary, except where the failure to be so licensed or qualified would not
have a material adverse effect on its business or properties. It has the
requisite power and authority to execute, deliver and perform its obligations
under this Agreement and the other JV Agreements to which it is a party.

(b) All corporate action on the part of it, its officers, directors and equity
holders necessary for the authorization, execution and delivery of this
Agreement and the other JV Agreements to which it is a party, and the
performance of all obligations hereunder and thereunder, have been taken, and
this Agreement and each of the other JV Agreements to which it is a party, when
executed and delivered by it, shall constitute valid and legally binding
obligations of it, enforceable against it in accordance with their terms except
to the extent that (i) such enforcement may be subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditor’s rights generally and (ii) the remedy of specific
performance or injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefore may be brought.

 

   40    CONFIDENTIAL



--------------------------------------------------------------------------------

(c) The execution, delivery and performance of this Agreement and each of the
other JV Agreements to which it is a party (with or without the giving of
notice, the lapse of time or both), and the consummation of the transactions
contemplated hereby, (i) do not require the consent of any Third Party (other
than a consent from Silicon Valley Bank required by Solazyme, Inc. in connection
with its Loan and Security Agreement); (ii) do not conflict in any material
respect with, result in a material breach of, or constitute a material default
under, its organizational documents or any other material contract or agreement
to which it is a party or by which it may be bound or affected; (iii) do not
violate in any material respect any provision of Applicable Law or any order,
injunction, judgment or decree of any government authority by which it may be
bound, or (iv) require any regulatory filings or other actions to comply with
the requirements of Applicable Law, except as otherwise set forth in this
Agreement. It is not a party to, nor is it bound by, any agreement or commitment
that prohibits the execution and delivery of this Agreement, any other JV
Agreement to which it is a party or the consummation of the transactions
contemplated hereby or thereby.

(d) No insolvency proceedings of any character, including bankruptcy,
receivership, reorganization, composition or arrangement with creditors,
voluntary or involuntary, affecting it are pending or threatened, and it has not
made any assignment for the benefit of creditors or taken any action in
contemplation of, or that would constitute the basis for, the institution of
such insolvency proceedings.

(e) There is no action, suit, proceeding or investigation pending or threatened
against it that questions the validity of this Agreement, any other JV Agreement
to which it is a party, or its ability to consummate the transactions
contemplated hereby and thereby. It is not in violation of any Applicable Law in
respect of the conduct of its business or the ownership of its properties, which
violation would have a material adverse effect on its business or the ownership
of its properties related to this Agreement or any other JV Agreement to which
it is a party.

13.2 Bunge Representation and Warranties. Each of BGI, Bunge Netherlands and
Bunge Brazil hereby represent and warrant to Solazyme, Inc. and Solazyme Brazil
that, as of the Effective Date:

(a) Usina Moema Açúcar e Álcool Ltda., Bunge Brazil’s wholly owned Subsidiary,
and Ricardo Ferreira Santos, a Bunge Brazil executive, are the rightful owners
of the quotas representing one hundred per cent (100%) of SB Oils’ corporate
capital on the date hereof, which is free and clear of any debt, liens, pledges,
claims, options, warranty, preemptive rights, charges or encumbrances of any
nature.

(b) SB Oils is a validly existing limited liability company (sociedade limitada)
duly organized under the laws of the Federative Republic of Brazil, is in good
standing under the laws of its jurisdiction, with full power and authority to
conduct its business and comply with its obligations.

(c) Since the date of its incorporation, SB Oils has not (i) engaged in any
operations or activities whatsoever; (ii) entered into any contracts,
agreements, arrangements or understandings of any nature; (iii) undertaken any
sort of obligation against a third party or its quotaholders and officers;
(iv) owned or leased any real property or other assets; or (v) employed

 

   41    CONFIDENTIAL



--------------------------------------------------------------------------------

any individuals. SB Oils has no obligations, debts, claims, penalties, losses,
payments and liabilities of any type or nature, whether direct or indirect,
fixed, absolute or contingent, asserted or unasserted, due or to become due,
known or unknown, material or immaterial, matured or unmatured and there is no
existing condition, situation or set of circumstances which could reasonably be
expected to result in any of the foregoing; and there is no pending or
threatened action, legal process, investigation or proceeding against SB Oils by
or before any court, arbitrator or authority which could adversely affect the
ability of SB Oils to comply with its obligations hereunder.

(d) SB Oils has (i) paid all of its taxes; (ii) complied with all tax and social
security obligations set forth in Applicable Law, including ancillary
obligations such as maintenance of proper accounting records, and completion and
delivery of tax returns to the competent governmental authorities, if
applicable; and (iii) timely submitted all tax returns, declarations, reports,
statements or other documents in relation to the assessment or charge of taxes,
all of which are true and complete in all material aspects, if applicable.

(e) SB Oils is duly registered before the Federal Revenue Office (Secretaria da
Receita Federal – CNPJ), the Social Security, the Federal Savings Bank (Caixa
Econômica Federal) and has the following clearance certificates, valid on the
date hereof: (i) Debt Certificate for both Federal Taxes and Overdue Federal Tax
Liabilities, (ii) Social Security Debt Certificate, (iii) FGTS Good Standing
Certificate (FGTS Clearance Certificate), and (iv) Municipal or State Tax
Clearance Certificate, as the case may be.

(f) The Land is in good condition and is appropriate for the use envisaged under
this Agreement, except for normal wear and tear. Other than the fact that no
member of the Bunge Group holds title to the Land, a member of the Bunge Group
is in peaceful and undisturbed possession of the Land. Other than the current
rural partnership agreement with a member of the Bunge Group, and to the Bunge
Group’s knowledge, the Land is not leased to any other Third Party and no Third
Party has any rights to the use, occupancy or enjoyment thereof pursuant to any
lease, license, occupancy or other agreement. The Bunge Group will conduct due
diligence to ensure that the Land is free and clear of any and all liens and
encumbrances and contingencies.

ARTICLE 14

CONFIDENTIALITY

14.1 Confidentiality Obligations. All information disclosed by one Party or its
Affiliate to another Party or its Affiliate pursuant to this Agreement or any
other JV Agreement, including information of the JV Companies, shall be the
“Confidential Information” of the Party who disclosed it (or the Party whose
Affiliate disclosed it) for all purposes hereunder. Each Party agrees that,
during the Term and for five (5) years after the termination of this Agreement,
such Party shall, and shall ensure that its Affiliates and its and their
respective officers, directors, employees and agents shall, keep completely
confidential (using at least the same standard of care as it uses to protect
proprietary or confidential information of its own, but in no event less than
reasonable care) and not publish or otherwise disclose, any Confidential
Information furnished to it by another Party or its Affiliates (including
know-how of the

 

   42    CONFIDENTIAL



--------------------------------------------------------------------------------

disclosing Party or its Affiliates). The foregoing obligations shall not apply
to any information disclosed by a Party or its Affiliates hereunder to the
extent that the receiving Party can demonstrate with competent evidence that
such Confidential Information:

(a) was already known to the receiving Party or its Affiliates, other than under
an obligation of confidentiality to the disclosing Party, at the time of
disclosure;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party or its Affiliates;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party or its Affiliates in breach of this Agreement;

(d) was subsequently lawfully disclosed to the receiving Party or its Affiliates
by a Third Party other than in contravention of a confidentiality obligation of
such Third Party to the disclosing Party or its Affiliates; or

(e) was developed or discovered by employees of the receiving Party or its
Affiliates who had no access to the Confidential Information of the disclosing
Party or its Affiliates.

Specific information shall not become exempt from the obligations herein merely
because it is embraced by general information within any of the exceptions
according to Section 14.1 (a) – (e) above. Combinations of parts of information
are not exempt from the obligations herein if any of the exceptions of
Section 14.1 (a) – (e) applies only to such parts but not to their combination.

A receiving Party shall notify the disclosing Party immediately upon discovery
of any unauthorized use or disclosure of Confidential Information or any other
breach of this Article 14 by the receiving Party or its Affiliates, and shall
cooperate with the disclosing Party and its Affiliates in every reasonable way
to help the disclosing Party and its Affiliates regain possession of such
Confidential Information and to prevent its further unauthorized use.

14.2 Authorized Disclosure. A Party or its Affiliates may disclose the
Confidential Information belonging to another Party or its Affiliates to the
extent such disclosure is reasonably necessary in the following instances:

(a) regulatory filings with any governmental authority necessary for the
activities contemplated under this Agreement or any other JV Agreement;

(b) disclosure required by applicable securities laws and regulations (including
Nasdaq rules), provided, however, that the disclosure therein is limited to the
extent necessary, as determined by securities counsel for the Party seeking to
make such disclosure, and provided such Party endeavors to obtain confidential
treatment of any disclosed information to the extent allowed under Applicable
Law;

 

   43    CONFIDENTIAL



--------------------------------------------------------------------------------

(c) in connection with the performance of this Agreement or any other JV
Agreement, to Affiliates, sublicensees, research collaborators, employees,
consultants, subcontractors or agents, each of whom prior to disclosure must be
bound by similar obligations of confidentiality at least equivalent in scope to
those set forth in this Article 14; or

(d) in connection with litigation to which a Party is a party or otherwise as
required by valid court order or legal process; provided, however, that such
Party gives the disclosing Party advance notice of such required disclosure,
limits the disclosure to that actually required as determined by counsel for the
Party seeking to make such disclosure, and cooperates in any other Party’s
attempts to obtain a protective order or confidential treatment of the
information required to be disclosed.

14.3 Confidentiality of Agreement Terms. The Parties acknowledge that the terms
of this Agreement and the other JV Agreements shall be treated confidentially as
Confidential Information of all the Parties. Notwithstanding the foregoing,
(a) such terms may be disclosed by a Party in the context of a potential
transaction to bankers and potential financing sources, investment bankers,
investors and potential investors, licensees, acquirers or potential acquirers,
and their respective advisors, each of whom prior to disclosure must be bound by
similar obligations of confidentiality at least equivalent in scope to those set
forth in this Article 14, (b) a copy of this Agreement may be filed with the
Federal Trade Commission or the Justice Department for review under the HSR Act,
(c) a copy of this Agreement may be filed with the appropriate government
officials in connection with SBDC Approval and (d) a copy of this Agreement may
be filed by a Party with the U.S. Securities and Exchange Commission if required
by applicable securities laws and regulations, as determined by securities
counsel for the Party seeking to make such filing. In connection with any such
filing, such Party shall endeavor to obtain confidential treatment of economic
and trade secret information, research and development information, and other
competitively sensitive information of each Party, to the extent allowed, as
reasonably determined by securities counsel for the Party seeking to make such
disclosure.

ARTICLE 15

INDEMNIFICATION

15.1 Indemnification. Each Party (an “Indemnifying Party”) hereby agrees to
indemnify, defend and hold harmless each of the other Parties and each such
Party’s respective Affiliates and such Party’s and its Affiliates respective
officers, directors, employees and agents (each, an “Indemnified Party”) from
and against any and all Damages arising out of, connected with or related to any
Third Party claims to the extent arising out of (i) the breach or
non-performance of the Indemnifying Party of its obligations under this
Agreement or (ii) any breach of the Indemnifying Party’s representations or
warranties in this Agreement; except in any such case to the extent that such
claims arise out of the negligence or willful misconduct of an Indemnified
Party.

15.2 Limitation on Liability. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
SECTION 15.2, NO PARTY OR ITS AFFILIATES SHALL BE LIABLE TO ANOTHER PARTY FOR
ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL,

 

   44    CONFIDENTIAL



--------------------------------------------------------------------------------

RELIANCE OR SPECIAL DAMAGES SUFFERED BY SUCH PARTY, AS THE CASE MAY BE
(INCLUDING DAMAGES FOR HARM TO BUSINESS, LOST REVENUES, LOST SAVINGS OR LOST
PROFITS SUFFERED BY SUCH PARTY), WHETHER IN CONTRACT, WARRANTY, STRICT
LIABILITY, TORT OR OTHERWISE, INCLUDING NEGLIGENCE OF ANY KIND, WHETHER ACTIVE
OR PASSIVE, AND REGARDLESS OF WHETHER THE POSSIBILITY THAT SUCH DAMAGES COULD
RESULT WAS KNOWN. NOTWITHSTANDING THE FOREGOING, (A) THE ABOVE LIMITATIONS SHALL
NOT APPLY IN THE EVENT OF DAMAGES ARISING OUT OF A BREACH OF SECTIONS 8.3, 8.5,
9.1, 10.3, 10.4, OR 10.5, ARTICLE 12, OR THE NON-DISCLOSURE OBLIGATIONS UNDER
ARTICLE 14, AND (B) NOTHING IN THIS SECTION 15.2 IS INTENDED TO LIMIT ANY
PARTY’S OBLIGATIONS UNDER SECTION 15.1 IN RELATION TO AMOUNTS PAID TO A THIRD
PARTY.

ARTICLE 16

TERM; TERMINATION

16.1 Term. The term of this Agreement shall commence on the Effective Date and
shall continue in full force until *, unless extended by mutual agreement or
earlier terminated by dissolution of the Company or as set forth in
Sections 8.3(d), 9.1(c)(ii), 9.1(d)(viii), 9.1(e)(vi), 12.3(c)(vi) or this
Article 16; provided, however, that this Agreement may be terminated upon the
mutual consent of Solazyme, Inc. and BGI (such period during which this
Agreement remains in full force and effect, the “Term”).

16.2 Termination upon Dissolution. This Agreement shall terminate upon the
dissolution of the Company pursuant to Section 17.1.

16.3 Termination Other than Upon Dissolution. This Agreement shall terminate
other than upon dissolution only as provided in Sections 8.3(d), 9.1(c)(ii),
9.1(d)(viii), 9.1(e)(vi) and 12.3(c)(vi).

16.4 Certain Effects of Termination. Upon termination or expiration of this
Agreement, (i) the Joint Venture shall be deemed to have been dissolved
(although the Company shall only dissolve if explicitly required by the terms of
this Agreement or by law), (ii) each Party shall promptly return to the
disclosing Party (or destroy and provide the disclosing Party with a certificate
of destruction) all relevant records and materials in its possession or control
containing or comprising the disclosing Party’s Confidential Information and to
which the Party does not retain rights hereunder; provided, however, that each
Party shall be entitled to retain copies of another Party’s Confidential
Information to the extent necessary to comply with applicable regulatory
obligations and shall be entitled to retain one copy of another Party’s
Confidential Information for archival purposes, and the obligations of Article
14 shall continue beyond termination with respect to any such retained
Confidential Information, (iii) the JV Agreements shall terminate as specified
in such agreements or in this Agreement, and (iv) any and all claims and payment
obligations that accrued prior to the date of such termination shall survive
such termination or expiration.

 

45

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

16.5 Survival. The provisions of Sections 2.5, 2.7, 7.6, 9.1(d)(ix) (including
when cross-referenced in other Sections), 9.1(e)(vi) (including when
cross-referenced in other Sections), 12.3, 12.4, 16.4 and 16.5, and Articles 1,
13, 14, 15, 17, 18, 19 and 20, as applicable, shall survive the expiration or
termination of this Agreement for any reason.

ARTICLE 17

DISSOLUTION OF THE COMPANY

17.1 Dissolution of the Company.

(a) Solazyme, Inc. and Bunge Netherlands shall cause the Company to dissolve
only upon the occurrence of any of the following events:

(i) at the option of Solazyme, Inc. or BGI, if the other Party suffers or
permits the appointment of a receiver for its business or assets or becomes
subject to proceedings under any bankruptcy or insolvency law (which proceedings
remain undismissed for sixty (60) days);

(ii) by mutual agreement of BGI and Solazyme, Inc.;

(iii) upon the sale or other disposition of all or substantially all of the
assets of the Company;

(iv) upon the expiration of the Term;

(v) otherwise by operation of law;

(vi) as provided in Section 8.3(d);

(vii) as provided in Section 9.1(c)(ii);

(viii) upon sixty (60) days advance notice by Solazyme, Inc. to the Parties if
BGI or any of its Affiliates that is a party to this Agreement, the Bunge
Development Agreement, the Feedstock Supply Agreement, the Utility Supply
Agreement, the Working Capital Agreement, or the Lease is in material breach of
any such agreements and:

(A) such breach was willful; or

(B) such breach was not willful and is curable but is not cured within sixty
(60) days after notice of the breach in accordance with the terms of the
applicable JV Agreement; or

(C) such breach was not willful, is not curable, and the party in breach fails
to cure the breach to the extent reasonably possible within sixty (60) days
after notice of the breach in accordance with the terms of the applicable JV
Agreement and fails to implement reasonable measures to prevent further breaches
of the same type within such sixty (60) day period.

 

   46    CONFIDENTIAL



--------------------------------------------------------------------------------

(ix) upon sixty (60) days advance notice by BGI to the Parties if Solazyme or
any of its Affiliates that is a party to this Agreement or the Solazyme
Development Agreement is in material breach of any of such agreements and:

(A) such breach was willful; or

(B) such breach was not willful and is curable but is not cured within sixty
(60) days after notice of the breach in accordance with the terms of the
applicable JV Agreement; or

(C) such breach was not willful, is not curable, and the party in breach fails
to cure the breach to the extent reasonably possible within sixty (60) days
after notice of the breach in accordance with the terms of the applicable JV
Agreement and fails to implement reasonable measures to prevent further breaches
of the same type within such sixty (60) day period.

ARTICLE 18

DISTRIBUTION UPON DISSOLUTION

18.1 Distributions.

(a) Upon the dissolution of the Company, the Board or the Persons required by
law to wind up the Company’s affairs shall liquidate the assets of the Company
and apply and distribute the proceeds of such liquidation as follows, unless
required otherwise by Applicable Law:

(i) first, to the payment of all labor, tax, debts and liabilities of the
Company, including debts and liabilities to the Parties, and of all expenses
related to the dissolution;

(ii) second, to the setting up of reasonable reserves for any contingent
liabilities and obligations of the Company; provided, however, that any such
reserves shall be held for such period as the Board or other Persons so
distributing shall deem advisable for the purpose of disbursing such reserves in
payment of such liabilities or obligations and, at the expiration of such
period, the balance of such reserves, if any, shall be distributed as
hereinafter provided; and

(iii) then to pay to the Parties as follows:

(A) first, all intangible property contributed or transferred under the
Development Agreements shall be distributed to the Party who contributed or
transferred such intangible property;

 

   47    CONFIDENTIAL



--------------------------------------------------------------------------------

(B) second, all other intangible property shall be transferred in accordance
with Section 18.1(c); and

(C) third, all other cash and property shall be distributed to the Parties in
accordance with the distribution provisions of Section 4.8.

(b) If the Board or the Persons required by law to wind up the Company’s
affairs, in their sole discretion, shall determine that a portion of the
property (other than intangible assets) should be distributed in kind to the
Parties, the Board or such Persons, as the case may be, shall obtain an
appraisal of such property as of a date reasonably close to the date of
liquidation. The capital accounts shall be adjusted as provided in Section 5.4
to reflect each Member’s share of the unrealized appreciation (or loss) with
respect to such distributed property. The distribution of any such property (or
portions thereof as tenants in common) in kind to a Member shall be considered a
distribution of an amount equal to the property’s appraised fair market value
(or portion thereof) for purposes of this Section 18.1.

(c) Upon the dissolution of the Company, the intangible assets of the JV
Companies (other than as returned pursuant to Section 18.1(a)(iii)(A), which
shall be treated as having occurred prior to the operation of this
Section 18.1(c)) shall be treated as follows:

(i) Provided a member of the Solazyme Group has a Percentage Interest of at
least ten percent (10%), the JV Companies will assign and hereby do assign to
Solazyme, Inc. all Microbe Technology owned by the JV Companies.

(ii) Provided a member of the Bunge Group has a Percentage Interest of at least
ten percent (10%), the JV Companies will assign and hereby do assign to BGI all
Oil Processing Technology owned by the JV Companies.

(iii) Provided a member of the Solazyme Group has a Percentage Interest of at
least ten percent (10%) and a member of the Bunge Group has a Percentage
Interest of at least ten percent (10%), the JV Companies will assign and hereby
do assign to each of Solazyme, Inc. and BGI, an undivided one-half joint
ownership interest in all Technology (other than Microbe Technology and Oil
Processing Technology) actually owned by the JV Companies (for avoidance of
doubt, such Technology does not include any Technology that is licensed to a JV
Company), which interest Solazyme, Inc. and BGI may exploit independently of,
and without accounting to, the other joint owner.

(iv) If a member of the Solazyme Group has a Percentage Interest of at least ten
percent (10%) and a member of the Bunge Group does not have a Percentage
Interest of at least ten percent (10%), the JV Companies will assign and hereby
do assign to Solazyme, Inc. all Technology actually owned by the JV Companies
(for avoidance of doubt, such Technology does not include any Technology that is
licensed to a JV Company).

(v) If a member of the Bunge Group has a Percentage Interest of at least ten
percent (10%) and a member of the Solazyme Group does not have a Percentage
Interest of at least ten percent (10%), the JV Companies will assign and hereby
do assign to BGI all Technology actually owned by the JV Companies (for
avoidance of doubt, such Technology does not include any Technology that is
licensed to a JV Company).

 

   48    CONFIDENTIAL



--------------------------------------------------------------------------------

In connection with the foregoing assignments, the JV Companies shall execute
written assignment agreements in favor of the respective Parties, which
agreements shall assign the intangible property rights, and all rights to
enforce any claims for past, present and future violations thereof. The assigned
intangible property rights shall in all cases remain subject to any licenses
previously granted by the JV Companies to a Third Party and any licenses rights
provided in the JV Agreements. For the avoidance of doubt, the provisions of
this Section 18.1(c) shall not affect the amounts distributable to the Parties
under Section 18.1(a)(iii)(C).

18.2 Time for Liquidation. A reasonable time shall be allowed for the orderly
liquidation of the assets of the Company and the discharge of liabilities.
Unless a longer period is provided by Applicable Law, any distribution to a
Party under this Article 18 shall be made by the later of (1) the end of the
taxable year of the “liquidation” of the Company, or (2) within ninety (90) days
of such “liquidation,” as such term is defined by Treasury Regulation
Section 1.704-1(b)(2)(ii)(g), except as otherwise permitted by Treasury
Regulation Section 1.704-1(b)(2)(ii)(b).

18.3 Statements Upon Dissolution. By no later than one hundred twenty (120) days
after the dissolution of the Company, each of the Parties that hold a Percentage
Interest shall be furnished with statements prepared by the certified public
accountant for the Company in accordance with the provisions of Section 18.1 as
of and for the period ending with the date of complete liquidation.

ARTICLE 19

DISPUTE RESOLUTION

19.1 Negotiation. In the event of any controversy or claim arising out of,
relating to or in connection with any provision of this Agreement, or the rights
or obligations of the Parties hereunder, the Parties shall try to settle their
differences amicably between themselves. Any Party may initiate such informal
dispute resolution by sending written notice of the dispute to the other
Parties, and within ten (10) days after such notice appropriate representatives
of the Solazyme Group, Bunge Group and, if applicable, the JV Companies shall
meet for attempted resolution by good faith negotiations. If such
representatives are unable to resolve promptly such disputed matter, it shall be
referred to the Chief Executive Officer of Solazyme, Inc., to the Vice President
of BGI, and, if applicable, the Chief Executive Officer of the Company for
discussion and resolution. If such personnel are unable to resolve such dispute
within thirty (30) days of initiating such negotiations, unless otherwise agreed
by the Parties, such dispute shall proceed to mediation as provided under
Section 19.2.

19.2 Mediation.

(a) If a dispute arises out of or relates to this Agreement, or the breach
thereof, and if the dispute cannot be settled through negotiation, then the
Parties agree before resorting to resolution pursuant to any other means, to
first try in good faith to settle the dispute

 

   49    CONFIDENTIAL



--------------------------------------------------------------------------------

by non-binding mediation with a neutral mediator; provided, however, that if
such mediation has not occurred within sixty (60) days after a written request
for mediation by any Party, then any Party may proceed to resolution pursuant to
any other means.

(b) Each Party agrees not to use the period or pendency of the mediation to
disadvantage the other Parties procedurally or otherwise. No statements made by
a Party during the mediation may be used by the other Parties or referred to
during any subsequent proceedings.

(c) Each Party has the right to pursue provisional relief from any court, such
as attachment, preliminary injunction, replevin, etc. to avoid irreparable harm,
maintain the status quo, or preserve the subject matter of the dispute, even
though mediation has not been commenced or completed.

19.3 Language of Dispute Resolution. All proceedings under this Article 19
(including pursuant to any other means of dispute resolution) shall be conducted
in the English language and all documents exchanged among the Parties or
submitted in the context of a proceeding under this Article 19 (including
pursuant to any other means of dispute resolution) shall be in English or shall
be accompanied with a certified English translation of the original document.

ARTICLE 20

MISCELLANEOUS

20.1 Notice.

(a) All notices, requests, demands and other communications that are required or
may be given pursuant to the terms of this Agreement shall be in writing and
shall be deemed delivered (i) on the date of delivery when delivered by hand on
a Business Day during normal business hours or, if delivered on a day that is
not a Business Day or after normal business hours, then on the next Business
Day, (ii) on the date of transmission when sent by facsimile transmission during
normal business hours on a Business Day with telephone confirmation of receipt
or, if transmitted on a day that is not a Business Day or after normal business
hours, then on the next Business Day, (iii) on the second Business Day after the
date of dispatch when sent by a reputable courier service that maintains records
of receipt or (iv) ten (10) Business Days after the date of dispatch when sent
by first class or airmail letter; provided, however, that, in any such case,
such communication is addressed as provided in the immediately following
paragraph (b).

(b) All notices, requests, demands and other communications that are required or
may be given pursuant to the terms of this Agreement shall be addressed as
follows:

if to BGI, to:

Bunge Global Innovation, LLC

50 Main Street

White Plains, NY 10606

 

   50    CONFIDENTIAL



--------------------------------------------------------------------------------

Attn: *

Telephone: *

Facsimile: *

with a copy to:

Bunge North America, Inc.

11720 Borman Dr.

St. Louis, MO 63146

Attn: General Counsel

Telephone: *

Facsimile: *

or to such other addresses as BGI may designate in a written notice to the other
Parties;

if to Bunge Netherlands, to:

Bunge Coöperatief UA

Weena 320

3012 NJ

Rotterdam

The Netherlands

Attn: [—]

Telephone: [—]

Facsimile: [—]

with a copy to:

Bunge North America, Inc.

11720 Borman Dr.

St. Louis, MO 63146

Attn: General Counsel

Telephone: *

Facsimile: *

or to such other addresses as Bunge Netherlands may designate in a written
notice to the other Parties;

if to Bunge Brazil, to:

Bunge Açúcar Bioenergia Ltda.

Av. Maria Coelho Aguiar

215, Bloco A, 5th floor

São Paulo/SP, Brazil

 

   51    CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Attn: Vice President

Telephone: *

Facsimile: *

with a copy to:

Bunge North America, Inc.

11720 Borman Dr.

St. Louis, MO 63146

Attn: General Counsel

Telephone: *

Facsimile: *

or to such other addresses as Bunge Brazil may designate in a written notice to
the other Parties;

if to Solazyme, Inc. to:

Solazyme, Inc.

225 Gateway Boulevard

South San Francisco, CA 94080

Attn: General Counsel

Telephone: *

Facsimile: *

or to such other address as Solazyme, Inc. may designate in a written notice to
the other Parties;

if to Solazyme Brazil, to:

Solazyme Brasil Óleos Renováveis e Bioprodutos Ltda.

Avenida Pierre Simon de Laplace

751 – Campinas/SP

CEP 13063-320

Brazil

Attn: General Manager

Telephone: *

Facsimile: [—]

with a copy to:

Solazyme, Inc.

225 Gateway Boulevard

South San Francisco, CA 94080

Attn: General Counsel

Telephone: *

Facsimile: *

 

   52    CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

or to such other address as Solazyme Brazil may designate in a written notice to
the other Parties;

if to the Company or SBO Holdco, to:

Solazyme Bunge Renewable Oils Coöperatief U.A.

225 Gateway Boulevard

South San Francisco, CA 94080

Attn: Managing Director

Telephone: *

Facsimile: *

with copies to:

Solazyme, Inc.

225 Gateway Boulevard

South San Francisco, CA 94080

Attn: General Counsel

Telephone: *

Facsimile: *

and to:

Bunge North America, Inc.

11720 Borman Dr.

St. Louis, MO 63146

Attn: General Counsel

Telephone: *

Facsimile: *

or to such other address as the Company may designate in a written notice to the
other Parties; and

if to SB Oils, to:

Solazyme Bunge Produtos Renováveis Ltda.

Fazenda Moema, s/n, Zona Rural, Orindiúva

São Paulo, 15480-000, Brazil

Attn: General Manager

Telephone: [—]

Facsimile: [—]

with copies to:

Solazyme, Inc.

225 Gateway Boulevard

 

   53    CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

South San Francisco, CA 94080

Attn: General Counsel

Telephone: *

Facsimile: *

and to:

Bunge North America, Inc.

11720 Borman Dr.

St. Louis, MO 63146

Attn: General Counsel

Telephone: *

Facsimile: *

or to such other address as SB Oils may designate in a written notice to the
other Parties.

20.2 Remedies for Breach. The rights and remedies herein expressly provided are
cumulative and not exclusive of any other rights or remedies that any Party
would otherwise have at law, in equity, by statute or otherwise. Specifically,
each Party acknowledges that a breach of Sections 10.3, 10.4 and 10.5 could
cause immediate and irreparable harm that cannot be compensated by monetary
damages and therefore each Party agrees that any other Party shall be entitled
to specific performance of the obligations set forth in Sections 10.3, 10.4, and
10.5 and in Article 12. Subject to Article 19, if a member of the Bunge Group
has breached a provision of this Agreement that has caused damage to a JV
Company, any member of the Solazyme Group is entitled to bring an action to
collect 50.1% (or such other Percentage Interest then held by the Solazyme
Group) of such damages suffered by the JV Company. Subject to Article 19, if a
member of the Solazyme Group has breached a provision of this Agreement that has
caused damage to a JV Company, any member of the Bunge Group is entitled to
bring an action to collect 49.9% (or such other Percentage Interest then held by
the Bunge Group) of such damages suffered by the JV Company.

20.3 Relationship of the Parties. Nothing in this Agreement is intended or shall
be deemed to constitute a partnership, agency or employer-employee relationship
between the Parties. No Party shall incur any debts or make any commitments for
any other non-Affiliated Party.

20.4 Obligations of the JV Companies. Whenever it is contemplated in a JV
Agreement that a JV Company shall take an action, or refrain from taking an
action, Solazyme, Inc. and BGI shall cause their representative employees,
representatives and Affiliates to cause the applicable JV Company to take such
action, or refrain from taking such action.

20.5 Assignment. Except as expressly provided in Article 12, neither this
Agreement nor any interest hereunder shall be assignable, nor any other
obligation delegable, by a Party without the prior written consent of the other
Parties; provided, however, that a Party may assign or otherwise transfer this
Agreement without such prior written consent (a) to any Affiliate or (b) to any
successor in interest by way of merger, sale of equity, or sale of all or

 

   54    CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

substantially all of its assets provided that such successor agrees in writing
to be bound by the terms of this Agreement as if it were the transferring Party
and provided that such transfer complies with Section 12.3, if applicable. This
Agreement shall be binding upon the successors and permitted assigns of the
Parties. Any assignment or other transfer not in accordance with this
Section 20.5 shall be void.

20.6 Further Assurances. Each Party agrees to execute, acknowledge and deliver
such further instruments and to do all such other reasonable acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

20.7 Force Majeure. No Party shall be liable to another Party for failure or
delay in the performance of any of its obligations under this Agreement for the
time and to the extent such failure or delay is caused by acts of god,
earthquake, fire, flood, war, accident, explosion, breakdowns or labor trouble;
embargoes or other import or export restrictions; shortage of or inability to
obtain energy, equipment, transportation or feedstock; or good faith compliance
with any regulation, direction or request (whether valid or invalid) made by any
governmental authority or any other reason that is beyond the control of the
respective Party. The Party affected by force majeure shall provide the other
Parties with full particulars thereof as soon as it becomes aware of the same
(including its best estimate of the likely extent and duration of the
interference with its activities) and shall use commercially reasonable efforts
to overcome the difficulties created thereby and to resume performance of its
obligations as soon as practicable.

20.8 Governing Law; Consent to Jurisdiction; Venue. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to conflict of laws principles. The Parties hereby
irrevocably and unconditionally (i) consent to submit to the exclusive
jurisdiction of the courts of the State of New York and the courts of the United
States of America located in New York, New York for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby and agrees not to commence any action, suit or proceeding
relating thereto except in such courts, (ii) agrees that service of any process,
summons, notice or document by United States registered or certified mail, to a
Party’s address in effect pursuant to Section 20.1, shall be effective service
of process for any action, suit or proceeding brought in any such court,
(iii) waives any objection to personal jurisdiction and the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in such courts, and (iv) waives and agrees not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum. Notwithstanding the
foregoing, (a) a Party shall be entitled to seek injunctive or similar relief in
the courts of any jurisdiction to protect such Party’s rights and interests
ancillary to such litigation, and (b) any action between the Parties regarding
the infringement and/or validity of any non-U.S. Patent may be brought by either
Party in any court or tribunal having jurisdiction over the Parties and such
patent matters outside the U.S.

20.9 Tolling of Time Periods. In the event that a controversy or claim has been
raised and is in the process of dispute resolution in accordance with Article
19, any applicable time period governing the underlying controversy or claim set
forth in this Agreement or in any other JV Agreement shall be tolled pending the
outcome of the resolution process, after which the time period shall again begin
to run.

 

55



--------------------------------------------------------------------------------

20.10 Severability. When possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under Applicable Law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement. The Parties shall make a good faith effort to replace the invalid or
unenforceable provision with a valid one that conforms as nearly as possible
with the original intent of the Parties.

20.11 Third Party Beneficiaries. Except for the rights of Indemnified Parties
set forth in Article 15, all rights, benefits and remedies under this Agreement
are solely intended for the benefit of the Parties and their permitted assigns,
and no Third Party shall have any rights whatsoever to (i) enforce any
obligation contained in this Agreement; (ii) seek a benefit or remedy for any
breach of this Agreement; or (iii) take any other action relating to this
Agreement under any legal theory, including but not limited to, actions in
contract, tort (including but not limited to negligence, gross negligence and
strict liability), or as a defense, setoff or counterclaim to any action or
claim brought or made by any of the Parties.

20.12 Fees; Brokers. Each Party shall bear its own legal fees and expenses in
connection with this Agreement and the transactions contemplated herein. Each
Party represents and warrants to the other Parties that it has not engaged or
been involved with any broker or finder in connection with the Agreement or the
transactions contemplated herein, and each Party agrees to indemnify and hold
the other Parties harmless from and against any broker’s, finder’s or similar
fees for which it is responsible.

20.13 Advice of Counsel. Each Party has consulted counsel of their choice
regarding this Agreement, and each Party acknowledges and agrees that this
Agreement shall not be deemed to have been drafted by one Party or another and
shall be construed accordingly.

20.14 Entire Agreement; Amendments. This Agreement (including the Exhibits)
together with the other JV Agreements, taken together, collectively represent
the entire understanding and agreement among the Parties with respect to the
subject matter of and the transactions contemplated by such agreements. The
provisions of this Agreement shall be construed within the four corners of this
Agreement; provided, however, that reasonable efforts shall be made to interpret
and give full force and effect to the provisions of this Agreement in a manner
that is not inconsistent with the interpretation given to the relevant
provisions of the other JV Agreements and that gives full force and effect to
all relevant provisions of the JV Agreements in their entirety. No modification
or amendment of any provision of this Agreement shall be valid or effective
unless made in writing and signed by a duly authorized officer of each Party.

20.15 Waiver. The failure or delay of a Party to enforce or to exercise, at any
time for any period of time, any provisions hereof or any right or remedy
hereunder shall not be construed as a waiver of such provision or right or
remedy or of the right of such Party thereafter to enforce or exercise the same;
provided, however, that such right or remedy is not time-barred or otherwise
precluded by Applicable Law or by a writing expressly waiving such right or
remedy and signed by that Party seeking to assert such right or remedy. The
written waiver by the other Parties of a breach of any term or provision of this
Agreement by a Party shall not be construed as a waiver of any subsequent
breach.

 

   56    CONFIDENTIAL



--------------------------------------------------------------------------------

20.16 Translation. This Agreement is in the English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement, and any dispute proceeding related to or arising hereunder, shall be
in the English language. If there is a discrepancy between any translation of
this Agreement and this English language version of this Agreement, this English
language version of this Agreement shall prevail.

20.17 Export, Import and Regulatory Laws. Notwithstanding anything to the
contrary contained herein, all obligations of the Parties and their Affiliates
are subject to prior compliance with U.S. export regulations, Brazilian import
regulations, and any other Applicable Law. By way of example and not of
limitation, all Parties shall conduct all activities contemplated by this
Agreement in compliance with the Foreign Corrupt Practices Act and any similar
Applicable Law that: (a) prohibit offering payments to government officials in
order to obtain or retain business or to secure an improper advantage; and
(b) require that all transactions be accurately reflected in books and records.
Each of the Parties shall each use its reasonable efforts to obtain such
approvals for its own activities. Each Party shall cooperate with the other
Parties and shall provide help to the other Parties as reasonably necessary to
obtain any required approvals.

20.18 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. Signature pages received by facsimile transmission or PDF
shall be deemed the same as signature pages with original signatures.

[Signature page follows.]

 

   57    CONFIDENTIAL



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Joint Venture Agreement as of
the day and year first above written.

 

BUNGE GLOBAL INNOVATION, LLC By:  

/s/ Miguel A. Oliveira

Name:   Miguel A. Oliveira Title:   Vice President BUNGE COÖPERATIEF UA By:  

/s/ Arriede Lange

Name:   Arriede Lange Title:   Director By:  

/s/ Ben van Genderon

Name:   Ben van Generdon Title:   Director BUNGE AÇÚCAR BIOENERGIA LTDA. By:  

/s/ Andre JS Pereira

Name:   Andre JS Pereira Title:   Gerente de Des. De Novos Negocios By:  

/s/ Ricardo Ferreira Santos

Name:   Ricardo Ferreira Santos Title:  

 

   58   

CONFIDENTIAL



--------------------------------------------------------------------------------

SOLAZYME, INC. By:  

/s/ Jonathan S. Wolfson

Name:   Jonathan S. Wolfson Title:   CEO SOLAZYME BRASIL ÓLEOS RENOVÁVEIS E
BIOPRODUTOS LTDA. By:  

/s/ Rogerio Manso

Name:   Rogerio Manso Title:   SOLAZYME BUNGE RENEWABLE OILS COÖPERATIEF U.A.
By:  

/s/ Tyler Painter

Name:   Tyler Painter Title:  

 

   59   

CONFIDENTIAL



--------------------------------------------------------------------------------

SOLAZYME BUNGE PRODUTOS RENOVÁVEIS LTDA. By:  

/s/ Andre JS Pereira

Name:   Andre JS Pereira Title:   Gerente de Des. De Novos Negocios By:  

/s/ Ricardo Ferreira Santos

Name:   Ricardo Ferreira Santos Title:   SOLAZYME BUNGE RENEWABLE OILS II
COÖPERATIEF U.A. By:  

/s/ Tyler Painter

Name:   Tyler Painter Title:  

Signature page to Joint Venture Agreement

 

   60    CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with such Person.
As used in this definition, “Control” means the possession of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
but only during such time as such power exists. Notwithstanding the foregoing,
for purposes of this Agreement, (i) neither the Company nor any of its
Subsidiaries shall be deemed to be an Affiliate of any member of the Solazyme
Group or the Bunge Group, (ii) no member of the Solazyme Group shall be deemed
to be an Affiliate of the Company or any of its Subsidiaries and (ii) no member
of the Bunge Group shall be deemed to be an Affiliate of the Company or any of
its Subsidiaries.

“Annual Tax Distribution Amount” means, with respect to a Member and a Tax Year,
an amount equal to the product of (x) the aggregate amount of net taxable income
and gain allocated to such Member pursuant to Section 5.5 in respect of such Tax
Year and (y) the Applicable Tax Rate.

“Applicable Law” means any applicable constitution, treaty, statute, rule,
regulation, ordinance, order, directive, code, interpretation, judgment, decree,
injunction, writ, determination, award, permit, license, authorization,
directive, requirement or decision of or by government authorities.

“Applicable Tax Rate” means the highest combined U.S. federal, state and local
marginal income (or corporate franchise) tax rate applicable to a corporation
residing in South San Francisco, California, adjusted to reflect the
deductibility of state and local income taxes for U.S. federal income tax
purposes.

“Book Value” means, with respect to any Company asset, the adjusted basis of
such asset for U.S. federal income tax purposes, except that (i) the initial
Book Value of any asset that is contributed to the Company by a Member shall be
the gross fair market value of such asset on the date of contribution and
(ii) the Book Value of Company assets shall be adjusted (at the discretion of
the Tax Matters Partner) in accordance with Section 5.2.

“Business Day” means any day other than a Saturday or Sunday on which federal or
state-chartered banks located in New York, New York are open for the conduct of
ordinary commercial banking business.

“Capital Account” means the capital account maintained for a Member pursuant to
Section 5.1 of this Agreement.

“Change in Control” shall mean the occurrence of any of the following: (a) any
consolidation or merger of either (i) Solazyme, Inc. or its ultimate parent, or
(ii) Bunge Netherlands or its ultimate parent (each of Solazyme, Inc or its
ultimate parent or Bunge Netherlands or its ultimate parent being the “Acquired
Party”) with or into any Third Party, or any other corporate reorganization
involving a Third Party, in which those persons or entities

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

that are stockholders of the Acquired Party immediately prior to such
consolidation, merger or reorganization directly or indirectly own less than
fifty percent (50%) of the surviving entity’s voting power immediately after
such consolidation, merger or reorganization; (b) a change in the legal or
beneficial ownership of fifty percent (50%) or more of the voting securities of
the Acquired Party (whether in a single transaction or series of related
transactions) where, immediately after giving effect to such change, the legal
or beneficial owner directly or indirectly of more than fifty percent (50%) of
the voting securities of the Acquired Party is a Third Party; or (c) the sale,
transfer, lease, license or other disposition to a third party of all or
substantially all of the assets of an Acquired Party in one or a series of
related transactions.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Commence Construction” means the earlier to occur of (i) execution of an EPC
contract covering a new facility and/or expansion and (ii) execution of a
contract for the purchase of a production fermentation vessel for a new facility
and/or expansion.

“Damages” shall mean all claims, demands, actions, causes of action,
assessments, losses, investigations, proceedings, damages, penalties, fines,
costs, payments, expenses and judgments, including interest and penalties and
reasonable attorneys’ fees, disbursements and expenses.

“Deadlock” means any situation in which a Board vote results in a 50.1% to 49.9%
vote, or if the Board is unable to hold a meeting due to the inability to
achieve a quorum within sixty (60) days of either Solazyme, Inc. or BGI
attempting to hold such a meeting.

“Direct Competitor” means:

(a) For Bunge Netherlands, any company listed in the first chart on Exhibit E or
any Affiliate of any company listed on the first chart on Exhibit E. For the
avoidance of doubt, the companies listed on the first chart on Exhibit E and
their Affiliates are generally regarded as significant competitors of the Bunge
Group in regard to the global processing of grains and seeds. BGI may propose,
from time to time, the addition to the first chart on Exhibit E of other
companies of comparable competitive status, and Solazyme, Inc. shall not
unreasonably withhold its consent to such addition. Solazyme, Inc. may propose,
from time to time, the deletion from the first chart on Exhibit E of companies
that are no longer in existence or that are no longer significant competitors of
the Bunge Group in regard to the global processing of grains and seeds, and BGI
shall not unreasonably withhold its consent to such deletion.

(b) For Solazyme, Inc., any company listed in the second chart on Exhibit E or
any Affiliate of any company listed on the second chart on Exhibit E. For the
avoidance of doubt, the companies listed on the second chart on Exhibit E and
their Affiliates are generally regarded as significant competitors of the
Solazyme Group in regard to Technology associated with Microbe-Based Catalysis.
Solazyme, Inc. may propose, from time to time, the addition to the second chart
on Exhibit E of other companies of comparable competitive status, and BGI shall
not unreasonably withhold its consent to such addition. BGI may propose, from
time to time, the deletion from the second chart on Exhibit E of companies that
are no longer in

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

existence or that are no longer significant competitors of the Solazyme Group in
regard to Technology associated with Microbe-Based Catalysis, and Solazyme, Inc.
shall not unreasonably withhold its consent to such deletion.

“Direct Employee Costs” means all of the applicable Party’s actual costs related
to such Secondee, consisting of a pro rata share of the salary, bonus,
incentives, equity compensation and benefits of the applicable Person, without
(i) any allocations for overhead or general services or (ii) markup or profit
margin attached to such costs.

“EPC” means engineering, procurement and construction.

“Estimated Tax Distribution Amount” means, with respect to a Member and a
quarter of the Tax Year, an amount equal to (x) the aggregate amount of net
taxable income and gain estimated by the Tax Matters Partner to be allocated to
such Member pursuant to Section 5.5 in respect of such quarter and (y) the
Applicable Tax Rate.

“FEED” or “Front End Engineering Design” means the engineering required to
provide a * cost estimate for a Plant, which engineering and cost estimate is
expected to include site-specific piping and instrumentation diagrams, vessel
designs, rotating equipment specifications, preliminary lay-outs, material
take-offs, preparation of long lead equipment procurement documentation, and
support of initial construction and environmental applications.

“FEED Engineering Activities” means the coordination and conduction of the FEED
engineering and the execution of any necessary contract with respect to the FEED
engineering by Solazyme, Inc.

“FEED Engineering Technology” means all Technology (other than Microbe
Technology and Oil Processing Technology) resulting from the FEED Engineering
Activities.

“Feedstock” means fermentable sugar from cane to be supplied by Bunge Brazil or
an Affiliate thereof to a Plant in one or more form(s) and associated
concentration(s) as may be determined and agreed in the Feedstock Supply
Agreement.

“Field” means (i) * markets, uses and applications, excluding the Secondary
Field (the “Primary Field”) or (ii) * (the “Secondary Field”).

“Free Cash Flow” means, for any Fiscal Year, the excess (if any), of SB Oils’
earnings before interest, taxes, depreciation and amortization for such Fiscal
Year minus the sum of, without duplication, (a) interest expense and financing
fees paid during such Fiscal Year, (b) taxes paid in cash during such Fiscal
Year or by the end of the first quarter of the immediately succeeding Fiscal
Year, (c) capital expenditures made during such Fiscal Year, (d) scheduled
repayments of the principal amount of indebtedness (if any), to the extent
actually paid during such Fiscal Year, (e) contributions to pension plans
actually made in cash during such Fiscal Year in excess of amounts deducted in
determining net income, and (f) payments in respect of any capitalized lease
liabilities made during such Fiscal Year.

 

Exhibit A – Page 3

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Incremental Market Increase” means an amount equal to * of the market size of
the Primary Field on the Effective Date.

“JV Agreements” means, collectively: (a) this Agreement; (b) the Solazyme
development agreement dated as of the Effective Date by and among Solazyme,
Inc., Solazyme Brazil, the Company and SB Oils (the “Solazyme Development
Agreement”), (c) the Bunge development agreement dated as of the Effective Date
by and among Bunge Global Innovation, LLC, Bunge Açúcar Bioenergia Ltda., the
Company and SB Oils (the “Bunge Development Agreement”, and together with the
Solazyme Development Agreement, the “Development Agreements”); (d) the
cross-license agreement dated as of the Effective Date by and between Solazyme,
Inc. and BGI (the “Cross-License Agreement”); (e) the feedstock supply agreement
dated as of the Effective Date by and between Usina Moema Açúcar e Álcool Ltda.
and SB Oils (the “Feedstock Supply Agreement”); (f) the administrative services
agreement dated as of the Effective Date by and among Solazyme Brazil, Bunge
Brazil and SB Oils (the “Administrative Services Agreement”); (g) the utility
supply agreement, dated as of the Effective Date by and between Usina Moema
Açúcar e Álcool Ltda. and SB Oils (the “Utility Supply Agreement”); (h) the
working capital financing agreement, substantially on the terms set forth in
Exhibit F, by and among a member of the Bunge Group, the Company and SB Oils
(the “Working Capital Agreement”); and (i) the agreement by and among Usina
Moema Açúcar e Álcool Ltda., Solazyme Bunge Produtos Renováveis Ltda. and
Sociedade Energética Orindiuva I Ltda., regarding the use and/or ownership of
land at Fazenda Moema (the “Lease”).

“JV Company Technology” means Technology owned or controlled by a JV Company.

“Manufacturing Territory” means *.

“Mechanical Completion” means the completion of all items of services and work
required by the EPC (other than minor punch list items that do not in any way
interfere with use of the Plant), including satisfactory operation of all
equipment installed by the EPC contractor, and the removal of all rubbish,
tools, scaffolding and surplus materials and equipment from the Plant site
except to the extent that such items are necessary for completion of punch list
items.

“Members” means Solazyme, Inc., Bunge Netherlands and any other equity holder in
the Company.

“Microbe” means any single-celled microorganism with lipid-producing capability.

“Microbe-Based Catalysis” means that portion of a process in which a Microbe is
used as a biocatalyst to convert a carbon source into a triglyceride oil or
derivative from the lipid pathway starting with the introduction of carbon
sources to the culture medium containing the Microbe and ending with the
extraction of the oil or derivative from the Microbe (but not including any
process after the extraction of the oil or derivative).

“Microbe Technology” means any Technology consisting of (i) Microbe-Based
Catalysis; (ii) any biomass that results from Microbe-Based Catalysis, (iii) any
Microbes used for the Microbe-Based Catalysis; (iv) any isolating, screening,
selecting, cultivating, or processing of a Microbe used for Microbe-Based
Catalysis, and the materials directly resulting from such screening or
selecting; (v) any genetic or metabolic engineering or mutagenesis of a Microbe

 

Exhibit A – Page 4

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

used for Microbe-Based Catalysis, and the materials directly resulting from such
genetic or metabolic engineering or mutagenesis; (vi) any oils or other
materials resulting from Microbe-Based Catalysis, (vii) any uses with respect to
any materials resulting from Microbe-Based Catalysis, and (viii) any method or
process for separating, recovering and/or extracting any material from any
biomass that results from Microbe-Based Catalysis; in each case, with respect to
the oils after extraction from the Microbe, to the extent not Oil Processing
Technology.

“Notice Parties” for purposes of Sections 8.3, 8.5 and 9.1, means Solazyme, Inc.
and BGI, while a “Notice Party” is either of them.

“Oil Processing Technology” means any Technology for the processing of oil
starting after the extraction of oil from a Microbe, to and through the point at
which the triglyceride oil is suitable for sale, including methods and processes
for purifying and processing triglyceride oils resulting from Microbe-Based
Catalysis after the extraction of the triglyceride oils from the Microbe
biomass, and the oils resulting from such processing.

“Patents” means (a) all national, regional and international patents and other
indicia of ownership of an invention granted by any governmental authority,
including utility patents, design patents, utility models, petty patents,
inventors certificates and plant patents; (b) all applications for any of the
foregoing, including divisional, continuations, continuations-in-part,
provisionals, converted provisionals, and continued prosecution applications;
and (c) any and all extensions or restorations by existing or future extension
or restoration mechanisms, including revalidations, reissues, re-examinations
and extensions (including any supplementary protection certificates and the
like) of the foregoing (described in clauses (a) and (b)).

“Plant” means a production facility for conversion of Feedstock into
triglyceride oil using Technology from the Solazyme Group and the Bunge Group
(and other Technology owned or licensed to the JV Companies), including the
Initial Plant.

“Person” means any human being, organization, general partnership, limited
partnership, corporation, limited liability company, joint venture, trust,
business trust, association, governmental entity or other legal entity.

“Preliminary Activities” shall mean the activities set forth on Exhibit D.

“Preliminary Activities Work Product” means all Technology (other than Microbe
Technology and Oil Processing Technology) created solely by either Solazyme,
Inc. or BGI, until the Effective Date, resulting from the Preliminary
Activities, solely owned by either Solazyme, Inc. or BGI, as the case may be,
and all Technology (other than Microbe Technology and Oil Processing Technology)
created jointly by Solazyme, Inc. and BGI, until the Effective Date, resulting
from the Preliminary Activities, jointly owned by Solazyme, Inc. and BGI.

“Product” means triglyceride oils *, manufactured through Microbe-Based
Catalysis.

“Reasonable Reserves” means reserves, in amounts set by the Board to operate the
Business, including (i) reasonable reserves for working capital, (ii) reasonable
reserves for future capital expenditures, including the expansion of existing
Plants and/or the construction of additional Plants and (iii) reserves required
by Applicable Law.

 

Exhibit A – Page 5

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Return on Equity” means net income divided by invested equity (i.e., net of
debt).

“Subsidiary” means, with respect to a first Person, any other Person Controlled
directly or indirectly by such first Person, wherein the term “Controlled”, as
used in this definition, has the same meaning as used in the definition of
Affiliate.

“Technology” means all technical, scientific and other know-how and information,
trade secrets, knowledge, technology, means, methods, processes, practices,
formulas, instructions, skills, techniques, procedures, experiences, ideas,
technical help, designs, drawings, assembly procedures, computer programs,
apparatuses, specifications, data, results and other material, manufacturing
procedures, test procedures, and purification and isolation techniques (in each
case whether or not confidential, proprietary, patented or patentable) in
written, electronic or any other form now known or hereafter developed, and all
other discoveries, developments, inventions (in each case, whether or not
confidential, proprietary, patented or patentable), and tangible embodiments of
any of the foregoing, and all related intellectual property rights.

“Third Party” means any Person other than a member of the Solazyme Group, a
member of the Bunge Group or a JV Company, and their permitted successors and
assigns.

“Use Territory” means *.

Additional Definitions. Each of the following terms shall have the meaning
defined in the corresponding sections of this Agreement indicated below:

 

Term

   Section Reference

Agreement

   Preamble

Effective Date

   Preamble

BGI

   Preamble

Bunge Netherlands

   Preamble

Bunge Brazil

   Preamble

Bunge Group

   Preamble

Solazyme, Inc.

   Preamble

Solazyme Brazil

   Preamble

Solazyme Group

   Preamble

Company

   Preamble

SB Oils

   Preamble

JV Companies

   Preamble

SBO Holdco

   Preamble

Initial Plant

   Recitals

Joint Venture

   Recitals

Party

   1.2

Dollar

   1.2

Reais

   1.2

 

Exhibit A – Page 6

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

MT

   1.2

Business

   2.2(a)

Percentage Interest

   3.2

Capital Contributions

   4.1

Initial Solazyme Equity Commitment

   4.1(a)(i)

Additional Solazyme Equity Commitment

   4.1(a)(ii)

Initial Bunge Equity Commitment

   4.1(b)(i)

Initial Equity Commitments

   4.1(b)(i)

Additional Bunge Equity Commitment

   4.1(b)(ii)

Additional Equity Commitments

   4.1(b)(ii)

Capital Call

   4.5

Estimated Tax Distributions

   4.8(e)

Annual Tax Distribution

   4.8(e)

Tax Distributions

   4.8(e)

U.S. GAAP

   4.9

Regulatory Allocations

   5.4(d)

SB Oils Officers

   6.1

Board

   6.1

Key Managers

   6.11

Secondees

   6.11

Administrative Services

   7.1(b)

R&D

   7.2

Land

Commitment for Purchase and Sale

In Rem Right

   7.6(a)


7.6(a)

7.6(b)

Initial Business Plan

   7.9(b)

Initial Annual Budget

   7.9(b)

Section 8.3(a) Notice

   8.3(a)

Section 8.3(a)(ii) Notice

   8.3(a)

Section 8.3(b) Notice

   8.3(b)

Section 8.3(c) Notice

   8.3(c)

Section 8.3(d) Notice

   8.3(d)

Expansion Notice

   8.5(a)

Election Period

   8.5(b)

Commence Construction

   8.5(f)

* Notice

   9.1(a)

Section 9.1(a) Notice

   9.1(a)

Section 9.1(a) Response

   9.1(a)

HSR Act

   10.1

SBDC Approval

   10.2

SOX Compliance

   10.6(f)(ii)

Form 1065

   10.7

Tax Matters Partner

   10.9

Fiscal Year

   10.11

Tax Year

   10.11

Lock-Out Period

   12.1

 

Exhibit A – Page 7

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Transferring Party

   12.2

Remaining Party

   12.2(a)(i)

Section 12.2(a) Transfer Notice

   12.2(a)(i)

Qualifying Offer

   12.2(a)(ii)

Competitor Transfer Offer

   12.2(b)(i)

Offered Interest

   12.2(b)(i)

Section 12.2(b) Transfer Notice

   12.2(b)(i)

Election Notice

   12.2(b)(ii)

Target Party

   12.3

Section 12.3(a) Notice

   12.3(a)

Section 12.3(b) Response Date

   12.3(b)

Confidential Information

   14.1

Indemnifying Party

   15.1

Indemnified Party

   15.1

Term

   16.1

Control

   Definition of Affiliate

Acquired Party

   Definition of Change in Control

Primary Field

   Definition of Field

Secondary Field

   Definition of Field

Solazyme Development Agreement

   Definition of JV Agreements

Bunge Development Agreement

   Definition of JV Agreements

Development Agreements

   Definition of JV Agreements

Cross-License Agreement

   Definition of JV Agreements

Feedstock Supply Agreement

   Definition of JV Agreements

Brazilian Administrative Services Agreement

   Definition of JV Agreements

Dutch Administrative Services Agreement

   Definition of JV Agreements

Administrative Services Agreements

   Definition of JV Agreements

Utility Supply Agreement

   Definition of JV Agreements

Working Capital Agreement

   Definition of JV Agreements

Lease

   Definition of JV Agreements

Additional Definitions in the Solazyme Development Agreement. Capitalized terms
used in this Agreement but not defined anywhere herein (including the Exhibits)
shall have the meaning ascribed to them in the Solazyme Development Agreement.
Such terms include the following:

 

Term

   Section Reference

Background Technology

   10.3

Solazyme Project Technology

   10.3

Solazyme Technical Services Technology

   10.3

Solazyme Platform Technology

   10.3

 

Exhibit A – Page 8



--------------------------------------------------------------------------------

EXHIBIT B

PROJECT PLAN AND INITIAL BUDGET

*

 

Exhibit B – Page 1

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT C

CALCULATION EXAMPLES

Percentage Interest Adjustment Pursuant to Section 4.5, 8.5(c)(iv) or (v), or
8.5(d)

Example of Funding of Deficiency by Other Party

 

Aggregate Capital Funded – Party A    60 million Aggregate Capital Funded –
Party B    40 million Capital Committed to Date    100 million Initial
Percentage Interest – Party A    60%(60/100) Initial Percentage Interest – Party
B    40%(40/100) Capital Call (each)    10 million Party A Funds    20 million
Party B Funds    -0- Aggregate Capital Funded – Party A    80 million Aggregate
Capital Funded – Party B    40 million Capital Committed to Date    120 million
Initial Percentage Interest – Party A    66.7%(80/120) Initial Percentage
Interest – Party B    33.3%(40/120)

Example of Funding Deficiency not Funded by Other Party

 

Aggregate Capital Funded – Party A

   60 million

Aggregate Capital Funded – Party B

   40 million

Capital Committed to Date

   100 million

Initial Percentage Interest – Party A

   60%(60/100)

Initial Percentage Interest – Party B

   40%(40/100)

Capital Call (each)

   10 million

Party A Funds

   10 million

Party B Funds

   -0-

Aggregate Capital Funded – Party A

   70 million

Aggregate Capital Funded – Party B

   40 million

Capital Committed to Date

   110 million

Initial Percentage Interest – Party A

   63.6%(70/110)

Initial Percentage Interest – Party B

   36.4%(40/110)

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

Cash Distribution Adjustment Pursuant to Section 4.8(c)

If the Percentage Interests of the Parties at the time of actual cash
distributions has changed from the Percentage Interests of the Parties on the
Effective Date, the * splt provided in Section 4.8(b) shall be adjusted
proportionately to the change in Percentage Interests as set forth in the
following tables:

*

For Percentage Interests different than those set forth in the above table a
comparable adjustment shall be made (assuming a straight line between the
relevant numbers).

 

Exhibit C – Page 2

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT D

PRELIMINARY ACTIVITIES

 

1. Perform joint cost accounting exercise to determine the value or method of
calculating * in the Feedstock Supply Agreement.

 

2. Develop organizational and tax structure for the Company, including any
holding company arrangements and the forms and jurisdictions of the entities
involved outside of Brazil, if any.

 

3. Determine quantity of and Specifications for Source 1, 2, 3 and 4 expected to
be supplied to the Initial Plant under the Feedstock Supply Agreement, including
as such quantities may change with time.

 

4. Designation of officer and manager positions of the Company and each such
position’s associated duties, determination of whether such positions will be
filled by employees of the Company or by Bunge, Solazyme or their respective
Affiliates pursuant to the Administrative Services Agreement, and identity and
timing of the individuals to fill each such position.

 

5. Develop a marketing plan and expected pricing formula, including a hedging
study for the Company products.

 

6. Develop and cost an operating plan for the Company for at least its first
three (3) years of operation after Closing (including capital call schedule).

 

7. Selection of the site(s) for the Company headquarters.

 

8. Selection of the land upon which the Initial Plant is to be located.

 

9. Designate equipment that may be removed by Solazyme pursuant to “Operational
Losses” section of the Agreement.

 

10. Coordinate the conduct of the FEED engineering.

 

11. Complete and submit permits necessary to begin the construction of the
Initial Plant.

 

12. Complete the documentation to place orders for the long lead-time equipment
for the construction of the Initial Plant.

 

Exhibit D – Page 1

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT E

DIRECT COMPETITORS

 

Of BGI (or its Affiliates)   *   Of Solazyme, Inc. (or its Affiliates)   Name  
Headquarters Location: DSM N.V.   The Netherlands E. I. du Pont de Nemours and
Company   Wilmington, Delaware Cargill, Incorporated   Minneapolis, Minnesota
The Dow Chemical Company   Midland, Michigan Evonik Industries AG   Essen,
Germany

 

Exhibit E – Page 1

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT F

WORKING CAPITAL TERMS

SOLAZYME/BUNGE JOINT VENTURE

REVOLVING WORKING CAPITAL FACILITIES

SUMMARY OF TERMS AND CONDITIONS

 

Borrowers:   

•      Solazyme Bunge Produtos Renováveis Ltda. (the “Facility A Borrower”)
under Facility A; and

 

•      Solazyme Bunge Renewable Oils Coöperatief U.A. (“Facility B Borrower”)
under Facility B.

Lenders:    Bunge Limited or one of its affiliates (collectively, “Bunge”) for
Facility B; and Bunge Alimentos S.A. or one of its affiliates (collectively,
“Bunge Brazil”) for Facility A (each, a “Lender” and collectively, the
“Lenders”). Facility A:   

Facility A will be a loan facility in the maximum aggregate amount of the
Brazilian Reais (BRL) equivalent of * (the “Facility A Maximum Amount) and shall
be comprised of (i) a startup facility (the “Startup Facility”) and (ii) a
working capital facility (the “Working Capital Facility”). The aggregate
principal amount of loans or accommodations made under the Startup Facility and
the Working Capital Facility at any time outstanding shall not exceed the
Facility A Maximum Amount. Loans made under Facility A shall bear interest at
the Facility A Interest Rate.

 

•      Startup Facility: The Startup Facility will be a revolving loan facility
in the maximum aggregate amount of the Brazilian Reais (BRL) equivalent of *
available for a period of *. The proceeds of the Startup Facility shall be used
solely to pay startup expenses of the Facility A Borrower (but specifically
excluding Technology Maintenance Fees (as defined in the JV Agreement) payable
to Solazyme, Inc.). Solazyme, Inc. shall provide a guarantee for 50% of any
amount outstanding under the Startup Facility.

 

•      Working Capital Facility: The Working Capital Facility shall be comprised
of the following:

 

(1)     a revolving loan facility (together with the revolving loans under the
Startup Facility, the “Facility A Revolving Loans”) and/or

 

(2)     inventory financing in the form of deferred payment (the “Inventory
Financing”). Inventory Financing will equal the aggregate amount of working
capital needed to purchase Feedstock (as defined in the JV Agreement) inventory
from the Lender or its affiliate and a loan will be

 

Exhibit F – Page 1

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

     

          deemed to have been made by the Lender to the Facility A Borrower
beginning on the business day following the due date of the invoice for such
inventory to the extent such invoice shall not have been paid by the Facility A
Borrower on or before such date.

   The availability of the Working Capital Facility shall be subject to the
following condition/covenant:      

A.      Borrowing Base Certificate: Two business days prior to any drawing under
the Working Capital Facility, the Lender shall have received an officer
certificate from the Facility A Borrower certifying that the aggregate principal
amount of such loans will not exceed * of the value of the Working Capital
Collateral (as defined below).

 

B.      Quarterly Certificate: At the end of each calendar quarter, the Lender
shall have received an officer certificate from the Facility A Borrower setting
forth in reasonable detail the value of each type of collateral included in the
Working Capital Collateral, which shall be no less than the aggregate principal
amount of loans under the Working Capital Facility outstanding on such date.

Facility B:   

A * revolving loan facility (“Facility B Revolving Loans” and, together with the
Facility A Revolving Loans, the “Revolving Loans”) made to the Facility B
Borrower in the aggregate amount of * (the “Facility B Maximum Amount”). The
aggregate principal amount of Facility B Revolving Loans at any time outstanding
shall not exceed at any time the Facility B Maximum Amount.

 

Facility B Loans shall bear interest at the Facility B Interest Rate.

 

The proceeds of Facility B shall be used for the sole purpose of paying
operating expenses of Facility B Borrower (but specifically excluding Technology
Maintenance Fees (as defined in the JV Agreement) payable to Solazyme, Inc.).

 

Facility B loans shall be repaid with cash distributions from the Facility A
Borrower to the Facility B Borrower, prior to any distributions being made by
the Facility B Borrower under Section 4.8 of the JV Agreement.

Security Package:   

Facility A will be secured by a first priority lien on (collectively the
“Security Package”):

 

     

•     all cash, raw materials, inventory, finished goods and account receivables
(collectively the “Working Capital Collateral”) of the Borrowers.

 

•     All of the fixed assets of the Borrowers. The Lenders will covenant and
agree to subordinate their lien on any such fixed assets with

 

Exhibit F – Page 2

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

     

documentation that is reasonably acceptable to the Lenders to the extent the
Borrowers are required to provide a senior lien on such fixed assets to the
principal providers of debt (if any) to the Borrowers for plant construction in
accordance with the typical terms that such lenders require; provided that no
Lender shall be required to subordinate its lien in any fixed asset of a
Borrower unless either (i) such Borrower has granted a first priority lien
to such Lender on additional collateral that has a value that, in the reasonable
discretion of such Lender, is at least equal to the value of the fixed assets
subject to such release or subordination or (ii) the Facility A Maximum
Amount has been reduced pursuant to a written agreement between the Lenders and
the Borrowers by an amount that, in the reasonable discretion of the Lenders, is
at least equal to the aggregate value of the fixed assets subject to such
release or subordination.

   Facility B will be unsecured. Availability:    The Facilities shall be
available during the period commencing on the closing date of the formation of
the Solazyme/Bunge joint venture and ending on the * anniversary thereof (the
“Termination Date”); provided that all fees and pricing under the Facilities
shall be reset on an annual basis beginning on the * year anniversary of the
Facilities. The Facilities may be renewed at the end of the term by mutual
agreement of the Lenders and the Borrowers. The Lender will negotiate in good
faith an extension of the Facilities with the Borrowers at such time.

Pricing:

   The pricing of each Facility (commitment fee and interest rate) for the first
* of such Facility shall be as set forth below. On each anniversary date
thereafter, the pricing of each Facility shall be set at a rate per annum to be
mutually agreed between the applicable Borrower and the applicable Lender;
provided that, in the absence of an agreement between the parties, the pricing
of each Facility shall be set by means of the average pricing terms received
from three reference lenders for a facility with terms and conditions comparable
to the terms and conditions of each such Facility. Unless otherwise agreed by
the Borrowers and the Lenders, the reference lenders shall be Rabobank, Citibank
N.A. and BNP Paribas. Initial Pricing of Facility B:    Commitment Fee: Zero

 

Interest Rate: a rate per annum equal to *

Initial Pricing of Facility A:    Commitment Fee: Zero

 

Interest Rate: a rate per annum equal to *

 

Exhibit F – Page 3

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Maturity Date:      Each Revolving Loan shall be for a term of not more than *,
with interest periods (“Interest Periods”) of *, at the election of the
Borrower. Interest Periods may be rolled over. Each Revolving Loan will mature
(and all amounts owing in connection therewith will be due and payable) on the
earlier to occur of (i) the Termination Date or (ii) the maturity date for such
Revolving Loan, except that Startup Facility Revolving Loans shall be repaid on
the earlier to occur of (i) twenty four months after the closing date of the
facility or (ii) the maturity date for such Revolving Loan. Reborrowing:     
The Facility A Revolving Loans and Facility B shall each be a revolving loan
facility in which maturing loans can be concurrently repaid and re-borrowed
until the Termination Date. Default Rate:      During the continuance of any
Event of Default (as defined below), the interest rate on the Revolving Loans
and Inventory Financing will be * above the interest rate otherwise applicable
thereto. Optional Prepayments on the Revolving Loans:      Revolving Loans may
be prepaid by the applicable Borrower subject to the payment of any costs or
expenses (including but not limited to any loss in reinvesting funds) that the
Lender may sustain or incur as a consequence of a prepayment by such Borrower
prior to the end of an Interest Period or the scheduled maturity date thereof.
Closing Conditions:      The availability of the Facilities shall be conditioned
upon the execution and delivery of satisfactory definitive financing
documentation with respect to each Facility, including the Security Package in
Brazil (collectively, the “Credit Documentation”). Representations and
Warranties:     

The Credit Documentation shall contain representations and warranties customary
for financings of this type to be provided to borrowers with a similar profile
to the Borrowers and of the type and other terms deemed appropriate by the
Lenders, including, without limitation:

 

1.      maintenance of corporate existence and compliance with law;

 

2.      corporate power, due authorization and enforceability of Credit
Documentation;

 

3.      no conflict with law or contractual obligations;

 

4.      receipt of all necessary consents and governmental approvals;

 

5.      no material adverse change (other than as contemplated in the business
plan as to the use of funds to construct a manufacturing facility);

 

6.      pari passu status with existing debt (subject to security package
differences);

 

7.      no material litigation;

 

8.      use of proceeds;

 

9.      ownership of property and liens;

 

10.    environmental matters;

 

11.    no default; and

 

12.    solvency.

 

Exhibit F – Page 4

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Certain Covenants:      The Credit Documentation shall contain affirmative and
negative covenants customary for financings of this type and other terms deemed
appropriate by the Lenders as they would be offered to borrowers with a similar
profile to the Borrowers, including, without limitation:     

1.      conduct of same business;

 

2.      limitation on fundamental changes;

 

3.      provision of financial statements, officers’ certificates, and other
information;

 

4.      compliance with law and contractual obligations and maintenance of all
necessary governmental approvals;

 

5.      maintenance of existence and material rights;

 

6.      payment of taxes;

 

7.      notices of defaults and other material events;

 

8.      maintenance of property (including no sale of assets subject to the
Security Package except in the ordinary course of business) and insurance;

 

9.      maintenance of pari passu status (subject to security package
differences);

 

10.    negative pledge covenant;

 

11.    no liens except permitted liens; and

 

12.    compliance with environmental laws.

Financial Covenants:      Customary for this type of facility given the nature
of the Borrowers and their business plans and including, without limitation,
debt to equity ratio and minimum net worth. Events of Default:     

Each of the following events shall constitute an “Event of Default” under the
Credit Documentation:

 

1.      failure by the Borrower to make any payment of principal under the
Credit Documentation when due, or any payment of interest or other amounts under
the Credit Documentation within two (2) days of becoming due;

 

2.      breach of a representation or warranty or failure to observe or perform
any other covenants or agreements under the Credit Documentation including the
Security Package;

 

3.      any of the Credit Documentation shall cease, for any reason, to be in
full force and effect in accordance with its terms;

 

4.      default in respect of any indebtedness or other agreements in excess of
* of the Borrower;

 

5.      bankruptcy, insolvency or receivership events with respect to the
Borrower; and

 

6.      a judgment in excess of * is rendered against the Borrower and such
judgment shall not have been discharged, stayed or bonded pending appeal within
thirty (30) days from the entry thereof.

 

Exhibit F – Page 5

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Country Risk Event:      Should any action be taken or proposed to be taken by
any governmental authority or any other event occurring in any jurisdiction that
would result in the Borrowers being incapable of complying with their
obligations under the Facilities or being prevented from making any payment in
full to the Lender, then the Facilities shall immediately terminate and any
amounts due to the Lender thereunder shall become immediately due and payable by
the Borrowers. Termination of Joint Venture Agreement:      If the Joint Venture
Agreement terminates or expires by its terms, the Facilities shall automatically
terminate on such termination or expiration date and all amounts owing to the
Lender under the Facilities will become immediately due and payable. Change of
Control:      If there shall occur (i) a change in the legal or beneficial
ownership of fifty percent (50%) or more of the voting securities of Solazyme,
Inc. or (ii) Solazyme, Inc. transfers all or substantially all of its assets
(each, a “Change in Control”), then, unless Bunge Limited consents to such
Change of Control, the Facilities shall terminate as of the closing of the
Change in Control and all amounts owing to the Lender under the Facilities will
become due and payable. Dilution:      If Bunge Limited and/or its affiliates
cease to own at least * of the Company, then the Facilities shall automatically
terminate on such date and all amounts owing to the Lender under the Facilities
will become immediately due and payable. Withholding:      All payments made by
the Borrower shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
governmental authority. Assignment:      The Lenders shall have the right to
assign the Facilities without the consent of the Borrower. The Borrowers shall
not have the right to assign the Facilities without the consent of the Lenders.
Governing Law:     

Facility A – Brazilian law

 

Facility B – New York law.

 

Exhibit F – Page 6

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.